 



Exhibit 10.1
Execution Version
SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT
dated as of
May 5, 2008,
among
TROPICANA ENTERTAINMENT, LLC,
TROPICANA ENTERTAINMENT INTERMEDIATE HOLDINGS, LLC,
CP LAUGHLIN REALTY, LLC,
JMBS CASINO LLC,
each, a Debtor and Debtor in Possession,
THE LENDERS PARTY HERETO
and
SILVER POINT FINANCE, LLC,
as Administrative Agent and Collateral Agent
SILVER POINT FINANCE, LLC,
as Sole Bookrunner and Sole Lead Arranger





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    2  
 
       
1.01. Defined Terms
    2  
1.02. Terms Generally
    28  
1.03. Classification of Loans and Borrowings
    29  
 
       
ARTICLE II The Credits
    29  
 
       
2.01. Commitments
    29  
2.02. Loans
    29  
2.03. Borrowing Procedure
    30  
2.04. Use of Proceeds
    31  
2.05. Evidence of Debt; Repayment of Loans
    31  
2.06. Fees
    32  
2.07. Interest on Loans
    32  
2.08. Default Interest
    33  
2.09. Alternate Rate of Interest
    33  
2.10. Termination and Reduction of Commitments
    33  
2.11. Conversion and Continuation of Borrowings
    33  
2.12. Repayment of Term Borrowings
    35  
2.13. Optional Prepayment
    35  
2.14. Mandatory Prepayments
    35  
2.15. Reserve Requirements; Change in Circumstances
    37  
2.16. Change in Legality
    38  
2.17. Indemnity
    39  
2.18. Pro Rata Treatment
    39  
2.19. Sharing of Setoffs
    39  
2.20. Payments
    40  
2.21. Taxes
    40  
2.22. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
    41  
2.23. L/C Funding Support; Letters of Credit
    43  
2.24. Superpriority Nature of Obligations and Loans
    45  
2.25. No Discharge; Survival of Claims
    45  
2.26. Waiver of any Priming Rights
    46  
 
       
ARTICLE III Representations and Warranties
    46  
 
       
3.01. Organization; Powers
    46  
3.02. Authorization; No Conflict
    46  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.03. Enforceability
    46  
3.04. Governmental Approvals
    47  
3.05. Financial Statements
    47  
3.06. Cash Flow Forecast
    48  
3.07. No Material Adverse Change
    48  
3.08. Title to Properties; Possession Under Leases
    48  
3.09. Subsidiaries
    49  
3.10. Litigation; Compliance with Laws
    49  
3.11. Agreements
    49  
3.12. Federal Reserve Regulations
    49  
3.13. Investment Company Act
    50  
3.14. Tax Returns
    50  
3.15. No Material Misstatements
    50  
3.16. Employee Benefit Plans
    50  
3.17. Environmental Matters
    50  
3.18. Insurance
    51  
3.19. Security Documents
    52  
3.20. Location of Real Property and Leased Premises
    52  
3.21. Labor Matters
    52  
3.22. Sanctioned Persons. Patriot Act
    52  
3.23. Casino Leases
    53  
3.24. Reorganization Matters
    53  
 
       
ARTICLE IV Conditions of Lending
    54  
 
       
4.01. All Credit Events
    54  
4.02. First Credit Event
    55  
 
       
ARTICLE V Affirmative Covenants
    57  
 
       
5.01. Existence; Compliance with Laws; Businesses and Properties
    57  
5.02. Insurance
    58  
5.03. Payment of Post-petition obligations and Taxes
    59  
5.04. Financial Statements, Reports, etc.
    59  
5.05. Litigation and Other Notices
    62  
5.06. Information Regarding Collateral
    62  
5.07. Reorganization Matters
    63  
5.08. Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
    63  
5.09. Use of Proceeds
    63  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
5.10. Employee Benefits
    63  
5.11. Compliance with Environmental Laws
    63  
5.12. Environmental Reporting
    64  
5.13. Preparation of Environmental Reports
    64  
5.14. Further Assurances
    64  
5.15. Tropicana Las Vegas Dividends
    67  
5.16. Approvals to Security Documents
    67  
5.17. Horizon and MontBleu Estoppels
    67  
5.18. Affiliated Guarantor Distributions
    68  
5.19. Financial Advisor
    68  
5.20. Atlantic City Facility Sale, Evansville Sale, Vicksburg Sale
    68  
5.21. Minimum Drawing Requirement
    68  
 
       
ARTICLE VI Negative Covenants
    69  
 
       
6.01. Indebtedness
    69  
6.02. Liens
    69  
6.03. Investments, Loans and Advances
    71  
6.04. Mergers, Consolidations, Sales of Assets and Acquisitions
    72  
6.05. Restricted Payments; Restrictive Agreements
    73  
6.06. Transactions with Affiliates
    74  
6.07. Business of Holdings, Borrower, the Affiliated Guarantors and Subsidiaries
    74  
6.08. Other Indebtedness and Agreements
    74  
6.09. Capital Expenditures
    75  
6.10. Consolidated EBITDA
    75  
6.11. Minimum Liquidity
    76  
6.12. Fiscal Year
    76  
6.13. Cash Flow Forecast
    76  
6.14. Chapter 11 Claims
    76  
6.15. The Orders
    77  
6.16. Tax Status
    77  
6.17. Tropicana Las Vegas
    77  
 
       
ARTICLE VII Events of Default
    77  
 
       
ARTICLE VIII The Administrative Agent and the Collateral Agent
    81  
 
       
8.01. Appointment of Agents
    81  
8.02. Powers and Duties
    82  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.03. General Immunity
    82  
8.04. Agents Entitled to Act as Lender
    83  
8.05. Lenders’ Representations, Warranties and Acknowledgment
    83  
8.06. Right to Indemnity
    84  
8.07. Successor Administrative Agent
    84  
8.08. Security Documents
    86  
8.09. Posting of Approved Electronic Communications
    86  
8.10. Agents and Arrangers
    87  
 
       
ARTICLE IX Miscellaneous
    88  
 
       
9.01. Notices
    88  
9.02. Survival of Agreement
    88  
9.03. Binding Effect
    89  
9.04. Successors and Assigns
    89  
9.05. Expenses; Indemnity
    92  
9.06. Right of Setoff
    94  
9.07. Applicable Law
    94  
9.08. Waivers; Amendment
    95  
9.09. Application of Gaming Laws
    96  
9.10. Interest Rate Limitation
    97  
9.11. Entire Agreement
    97  
9.12. WAIVER OF JURY TRIAL
    97  
9.13. Marshalling; Payments Set Aside
    98  
9.14. Severability
    98  
9.15. Independence of Covenants
    98  
9.16. Counterparts
    98  
9.17. Headings
    98  
9.18. Jurisdiction; Consent to Service of Process
    99  
9.19. Confidentiality
    99  
9.20. USA PATRIOT Act Notice
    100  
9.21. Disclosure
    100  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SCHEDULES
       
Schedule 1.01(a) — Subsidiary Guarantors
       
Schedule 1.01(b) — Mortgaged Property
       
Schedule 2.01 — Lenders and Commitments
       
Schedule 3.02 — Conflicts
       
Schedule 3.04 — Government Approvals
       
Schedule 3.08 — Title to Properties
       
Schedule 3.09 — Subsidiaries
       
Schedule 3.10 — Litigation
       
Schedule 3.16 — Environmental Matters
       
Schedule 3.18 — Insurance
       
Schedule 3.20(a) — Owned Real Property
       
Schedule 3.20(b) — Leased Real Property
       
Schedule 3.20(c) — Owned and Leased Ships/Vessels
       
Schedule 3.23 — Casino Leases
       
Schedule 4.02(a) — Local Counsel
       
Schedule 4.02(f) — Certain Security Documents
       
Schedule 6.01 — Prepetition Indebtedness
       
Schedule 6.02 — Prepetition Liens
       
Schedule 6.05 — Restrictive Agreements
       
Schedule 6.08(a) — Material Contracts
       
 
       
EXHIBITS
       
 
       
Exhibit A — Form of Administrative Questionnaire
       
Exhibit B — Form of Assignment and Acceptance
       
Exhibit C — Form of Borrowing Request
       
Exhibit D — Form of Guarantee and Collateral Agreement
       
Exhibit E — Form of Issuance Notice
       
Exhibit F — Form of Cash Flow Forecast
       
Exhibit G — Form of Interim Order
       

v



--------------------------------------------------------------------------------



 



SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT
SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT (as it may be
amended, supplemented or otherwise modified from time to time, this “Agreement”)
dated as of May 5, 2008, among TROPICANA ENTERTAINMENT, LLC, formerly known as
Wimar OpCo, LLC, a Delaware limited liability company, as a debtor and a debtor
in possession under Chapter 11 of the Bankruptcy Code (as defined below), (the
“Borrower”), TROPICANA ENTERTAINMENT INTERMEDIATE HOLDINGS, LLC, formerly known
as Wimar OpCo Intermediate Holdings, LLC, a Delaware limited liability company,
as a debtor and a debtor in possession under Chapter 11 of the Bankruptcy Code,
(“Holdings”), CP LAUGHLIN REALTY, LLC, a Delaware limited liability company, as
a debtor and a debtor in possession under Chapter 11 of the Bankruptcy Code,
(“CP Laughlin”), JMBS CASINO LLC, a Mississippi limited liability company, as a
debtor and a debtor in possession under Chapter 11 of the Bankruptcy Code,
(“Jubilee”), the Lenders (as defined in Article I), and SILVER POINT FINANCE,
LLC, as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENT
          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;
          WHEREAS, on May 5, 2008 (the “Petition Date”), Borrower, the
Guarantors and certain Affiliates each filed a voluntary petition for relief
(collectively, the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code
with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
          WHEREAS, Borrower and Guarantors are continuing to operate their
respective businesses and manage their respective properties as debtors in
possession under Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, the Borrower has requested that the Lenders provide a secured
superpriority term loan facility of an aggregate maximum principal amount of
$67,000,000, to fund the continued operation of the Borrower’s and the
Guarantors’ businesses as debtors and debtors in possession under the Bankruptcy
Code;
          WHEREAS, the Lenders are willing to make available to the Borrower
such post-petition loans and other extensions of credit upon the terms and
subject to the conditions set forth herein and in the Orders; and
          WHEREAS, each of the Guarantors has agreed to guaranty the obligations
of the Borrower hereunder and each of the Borrower and each of the Guarantors
has agreed to secure its obligations to the Lenders hereunder with, inter alia,
security interests in, and liens on, substantially all of its property and
assets, whether real or personal, tangible or intangible, now existing or
hereafter acquired or arising, all as more fully provided herein, in the Orders
and in the Security Documents.
          

1



--------------------------------------------------------------------------------



 




          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
          1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adamar” shall mean Adamar of New Jersey, Inc. a New Jersey
corporation.
          “Additional Guarantor” shall have the meaning set forth in
Section 5.14(b).
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum which is the
greater of (a) 3.5% per annum and (b) the rate per annum equal to the product of
(i) the LIBO Rate in effect for such Interest Period and (ii) Statutory
Reserves.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.06(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
           “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified; provided, however, that, for purposes of Section 6.06, the term
“Affiliate” shall also include (i) any Person that directly or indirectly owns
10% or more of any class of Equity Interests of the Person specified or that is
an officer or director of the Person specified and (ii) for purposes of
Section 6.06, any member of the Yung Group or any Person that is Controlled by
or is under common Control with a member of the Yung Group.
          “Affiliated Guarantors” shall mean CP Laughlin, Vicksburg (to the
extent it ceases to be an Excluded Subsidiary) and Jubilee and each of their
direct and indirect subsidiaries.
          “Agents” shall mean the Administrative Agent and the Collateral Agent.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) 5.5% per
annum. If the Administrative Agent shall have
          

2



--------------------------------------------------------------------------------



 




determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.
          “Applicable Percentage” shall mean, for any day (a) with respect to
any Eurodollar Loan, 6.75% per annum and, (b) with respect to any ABR Loan,
5.75% per annum.
          “Approved Cash Flow Forecast” shall have the meaning set forth in
Section 5.04(d)(i).
          “Argosy III” shall mean the Argosy III Riverboat, Official Number
1023758, and all related fittings, furnishings, fixtures, equipment and
appurtenances.
          “Asset Sale” shall mean the sale, transfer or other disposition (by
way of merger, casualty, condemnation or otherwise) by Holdings, the Borrower,
any Subsidiary or any Affiliated Guarantor to any Person other than the Borrower
or any Subsidiary Guarantor of (a) any Equity Interests of the Borrower or any
of the Subsidiaries (other than directors’ qualifying shares) or (b) any other
assets of Holdings, the Borrower or any of the Subsidiaries (other than
(i) inventory and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) surplus, damaged, obsolete, idle or worn out
assets, scrap, in each case disposed of in the ordinary course of business and
to the extent not exceeding in the aggregate $1,000,000 per fiscal year,
(iii) the cross-licensing or nonexclusive licensing of Intellectual Property in
the ordinary course of business, (iv) the sale or issuance of any Subsidiary’s
equity to any Loan Party, (v) the sale or discount of overdue accounts
receivables arising in the ordinary course of business (consistent with
customary industry practice and not as part of any bulk sale or financing of
receivables) and (vi) any sale, transfer or other disposition or series of
related sales, transfers or other dispositions having a value not in excess of
$1,000,000 in the aggregate).
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
          “Atlantic City” shall mean Ramada New Jersey Holdings Corporation, a
Delaware corporation.
          “Atlantic City Conservator” shall mean the Honorable Gary S. Stein
acting as trustee under the Atlantic City Trust Agreement and appointed as
conservator by the NJ Commission or any successor appointed with respect of
Adamar and its assets.
          “Atlantic City Facility” shall mean the facility that is subject to
the Atlantic City Conservatorship Arrangements, including the casino, the
resort, the associated facilities, equipment and amenities located in Atlantic
City, New Jersey, and including the related assets owned by Affiliates of the
Borrower and the Guarantors that are also debtors subject to the Chapter 11
Cases.
          

3



--------------------------------------------------------------------------------



 




          “Atlantic City Facility Sale” shall mean an Asset Sale with respect to
the Atlantic City Facility, which is required under the Atlantic City
Conservatorship Arrangements (including any sale or licensing of Intellectual
Property in connection therewith).
          “Atlantic City Trust Agreement” shall mean the trust agreement dated
October 16, 2006 between Tropicana Casinos, Holdings, certain of their
subsidiaries and the Atlantic City Conservator as trustee.
          “Atlantic City Conservatorship Arrangements” shall mean (a) the
Atlantic City Trust Agreement, (b) the order n° 07-12-12-27-A of the NJ
Commission dated December 12, 2007 which refused to renew the gaming license
with respect to Adamar and its assets and which ordered the Atlantic City Trust
Agreement to become “operative” (within the meaning of the Atlantic City Trust
Agreement), (c) the order n°07-12-19 of the NJ Commission dated December 19,
2007 which ordered the appointment of the Atlantic City Conservator as
conservator with respect to Adamar and its assets under the supervision of the
NJ Commission and (d) all other documents, orders, interim arrangements or
agreements whereby Holdings, the Affiliated Guarantors, their respective
subsidiaries and Affiliates (A) are deprived of their right to control and
manage Adamar and its assets or (B) are compelled to sell their interest in
Adamar and its assets.
          “Aztar” shall mean Aztar Corporation, a Delaware corporation.
          “B-527” shall mean the support barge to Bayou Caddy’s Jubilee Casino
with the name “B-527”, Official Number 514272, and all related fittings,
furnishings, fixtures, equipment and appurtenances.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute;
provided, however, that, with respect to the Chapter 11 Cases, “Bankruptcy Code”
means Title 11 of the United States Code, as in effect on the Petition Date and
as thereafter amended, if such amendments are made applicable to the Chapter 11
Cases.
          “Bankruptcy Court” shall have the meaning set forth in the recitals
hereto or shall mean any other court having competent jurisdiction over the
Chapter 11 Cases.
          “Bayou Caddy’s Jubilee Casino” shall mean the vessel with the name
“Bayou Caddy’s Jubilee Casino”, Official Number 519419, and all related
fittings, furnishings, fixtures, equipment and appurtenances.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America (or any successors).
          “Borrowing” shall mean Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.
          

4



--------------------------------------------------------------------------------



 




          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures for (a) the additions to property, plant and equipment and
other capital expenditures of the Borrower, its consolidated Subsidiaries and
the Affiliated Guarantors and their subsidiaries that are (or should be) set
forth in a consolidated statement of cash flows of the Borrower (including the
Affiliated Guarantors and their subsidiaries) for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries and the
Affiliated Guarantors and their subsidiaries during such period, but excluding
in each case (i) any cash proceeds of Asset Sales to the extent reinvested in
productive assets of the type specified in clause (a) above pursuant to the
proviso in the definition of “Net Cash Proceeds” and (ii) any such expenditure
made to restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.
          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Carve-Out” shall have the meaning ascribed to such term in the
Interim Order or, after the effective date thereof, the Final Order.
          “Cash Collateralize” shall mean the delivery of cash to the Collateral
Agent, as security for the payment of Obligations, in an amount equal to
(a) with respect to L/C Usage, 105% of the aggregate L/C Usage, and (b) with
respect to any inchoate or contingent Obligations, Administrative Agent’s good
faith estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations. “Cash Collateralization” and “Cash
Collateralizing” have a correlative meaning.
          “Cash Flow Forecast” shall mean a forecast substantially in the form
of Exhibit F and otherwise in form reasonably satisfactory to the Administrative
Agent in its reasonable discretion, which forecast shall, among other things,
(a) detail projected cash receipts and cash disbursements (including but not
limited to Disbursements) on a weekly basis for the then current week and the
next 12 weeks and (b) the Borrower’s anticipated income statement, balance sheet
and cash flow statement, each for the period from the Closing Date through the
Maturity Date, on a consolidating (subject to the provisions of Section 5.04(d))
and consolidated basis for the Borrower and its Subsidiaries (other than the
LandCo Subsidiaries), together with a written set of assumptions supporting such
statements and setting forth the anticipated uses of the Commitments on a
monthly basis.
          

5



--------------------------------------------------------------------------------



 




          “Casino Leases” shall mean any lease in respect of (i) the Horizon
Casino and (ii) the MontBleu Hotel and Casino.
          “Casino Services Agreements” shall mean (i) the casino services
agreement dated January 3, 2007 between Tropicana Casinos and the Borrower (as
amended and restated on April 28, 2008), (ii) the casino services agreement
dated April 28, 2008 between the Borrower and Jubilee, (iii) the casino services
agreement dated April 28, 2008 between the Borrower and Vicksburg and (iv) the
casino services agreement January 3, 2007 among Tropicana Casinos, Aztar and
Tropicana Las Vegas.
          “Change in Control” shall mean the occurrence of any of the following:
          (a) the direct or indirect sale, lease, transfer conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Borrower and the Subsidiaries, taken as a whole, to any
Person other than members of the Yung Group; or
          (b) the Yung Group ceases to collectively own, beneficially or of
record, all of the Equity Interests of Holdings, the Borrower and each
Subsidiary Guarantor or Holdings ceases to be the record owner of the Borrower.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15, by any lending office of
such Lender or by such Lender’s or Issuing Bank’s holding company, if any) with
any request, guideline or directive of any Governmental Authority made or issued
after the date of this Agreement.
          “Chapter 11 Cases” shall have the meaning set forth in the recitals
hereto.
          “City of Evansville” shall mean the vessel with the name “City of
Evansville”, Official Number 1035577, and all related fittings, furnishings,
fixtures, equipment and appurtenances.
          “Closing Date” shall mean the date which is the date on which all the
conditions precedent set forth in Section 4.02 are either met or waived by the
Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties.
          “Columbia Sussex” shall mean Columbia Sussex Corporation, a Kentucky
corporation.
          “Committee” shall mean the official statutory committee of unsecured
creditors appointed in the Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code.
          

6



--------------------------------------------------------------------------------



 




          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.10 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial
aggregate amount of the Lenders’ Commitments is $67,000,000.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) Consolidated Net
Interest Expense for such period, (ii) consolidated income tax expense for such
period (not including any gaming taxes), (iii) all amounts attributable to
depreciation and amortization for such period, (iv) costs and expenses resulting
from administrative expenses paid with respect to the Chapter 11 Cases for
professional fees and expenses, (v) any non-cash charges (other than write down
of current assets), losses or expenses for such period and (vi) non-cash
stock-option based and other equity based compensation expenses and minus
(b) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
(ii) any non-cash gains for such period and (iii) to the extent included in
determining such Consolidated Net Income, any amounts received in respect of the
Tropicana Garage Insured Claims for such period, all determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Net Income” shall mean, for any period, the net income
or loss of the Borrower, the Subsidiaries and the Affiliated Guarantors for such
period determined on a consolidated basis in accordance with GAAP (adjusted to
reflect any charge, tax or expense incurred or accrued by Holdings during such
period as though such charge, tax or expense had been incurred by the Borrower,
to the extent that the Borrower has made or would be entitled under the Loan
Documents to make any payment to or for the account of Holdings in respect
thereof); provided, that there shall be excluded (a) the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary,
(b) the income or loss of any Person accrued prior to the date it becomes a
subsidiary or is merged into or consolidated with the Borrower, any Subsidiary
or any Affiliated Guarantor or prior to the date that such Person’s assets are
acquired by the Borrower, any Subsidiary or any Affiliated Guarantor, (c) the
income of any Person in which any other Person (other than the Borrower or a
wholly owned Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest to the extent such net income is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Person, directly or indirectly, to the
Borrower or any Subsidiary (or to an Affiliated Guarantor if applicable) and
(d) any gains or losses attributable to sales of assets out of the ordinary
course of business or any other extraordinary gains or losses.
          “Consolidated Net Interest Expense” shall mean, for any period,
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations or any
dividends or other payments made in respect
          

7



--------------------------------------------------------------------------------



 



of any Equity Interest) of the Borrower, the Subsidiaries and the Affiliated
Guarantors for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower, any Subsidiary or any Affiliated Guarantor that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP minus (b) the sum of (i) total interest
income of the Borrower, the Subsidiaries and the Affiliated Guarantors for such
period, in each case determined in accordance with GAAP plus (ii) non-cash
charges related to the amortization or write-off of debt discount or debt
issuance costs and commissions to the extent included in the interest expense
for such period. For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower, any Subsidiary or any Affiliated Guarantor with respect to interest
rate Hedging Agreements.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “CP Laughlin” shall have the meaning assigned to such term in the
preamble.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Credit Facilities” shall mean the letter of credit and term loan
facilities provided for by this Agreement.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender that has (a) defaulted in
its obligation to make a Loan or to fund its participation in a Letter of Credit
required to be made or funded by it hereunder, (b) notified the Administrative
Agent or a Loan Party in writing that it does not intend to satisfy any such
obligation or (c) become insolvent or the assets or management of which has been
taken over by any Governmental Authority.
          “Delayed Term Loans” shall mean the term loans made by the Lenders to
the Borrower pursuant to Section 2.01.
          “Disbursements” shall mean all amounts spent in support of the
operations of the Loan Parties (excluding bankruptcy fees, litigation related
costs and fees and expenses of professionals to the extent required to be paid
by the Loan Parties).
          “Disqualification” shall mean, with respect to any Lender:
          (a) the failure of such Person to file timely (or obtain a waiver)
pursuant to applicable Gaming Laws (i) any application requested of that Person
by any Gaming Authority in connection with any licensing required of that Person
as a Lender or (ii) any required application or other papers in connection with
any determination of the suitability of that Person as a Lender;
          (b) the withdrawal by such Person (except where requested or permitted
by the Gaming Authority) of any such application or other required papers; or
          

8



--------------------------------------------------------------------------------



 




          (c) any final determination by a Gaming Authority pursuant to
applicable Gaming Laws (i) that such Person is “unsuitable” as a Lender,
(ii) that such Person shall be “disqualified” as a Lender or (iii) denying the
issuance of any license required under applicable Gaming Laws to be held by such
Lender.
          “Disqualified Lender” shall mean any Lender subject to
Disqualification.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiaries” shall mean all subsidiaries of the Borrower or
the Subsidiary Guarantors that are incorporated or organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Doris” shall mean the floating casino barge associated with Bayou
Caddy’s Jubilee Casino with the name “Doris”, Official Number 566240, and all
related fittings, furnishings, fixtures, equipment and appurtenances.
          “Effective Date” shall mean the date upon which a plan of
reorganization in any of the Chapter 11 Cases becomes effective.
          “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a
Lender, (c) a Related Fund, and (d) any other Person (other than a natural
person) approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of its
Affiliates;provided further, that notwithstanding clause (d) above, and subject
to there being no Default or Event of Default continuing, “Eligible Assignee”
shall not include any Person named in a list provided by the Borrower on or
prior to the Closing Date to the Administrative Agent and satisfactory to it in
its sole discretion.
          “Environmental Laws” shall mean all applicable current and future
Federal, state and local laws (including common law), regulations, rules,
ordinances, codes, and any legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment or natural resources, human health and safety as it relates to
environmental protection, the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.
          “Environmental Liability” shall mean all liabilities, obligations,
damages, losses, claims, actions, suits, judgments, orders, fines, penalties,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other written consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person, and any option,
warrant or other right entitling the holder thereof to purchase or otherwise
acquire any such equity interest.
          

9



--------------------------------------------------------------------------------



 




          “Equity Issuance” shall mean any issuance or sale by Holdings, the
Borrower, any Subsidiary or any Affiliated Guarantor and their respective
subsidiaries of any Equity Interests of Holdings, the Borrower, an Affiliated
Guarantor or any such subsidiary, as applicable, except in each case for (a) any
issuance or sale to Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor, (b) any issuance of directors’ qualifying shares and (c) sales or
issuances of common stock of Holdings to directors, management, consultants or
any other employee of Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor under any employee stock option or stock purchase plan or employee
benefit plan or similar plan in existence from time to time.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA) and, on and after
the effectiveness of the Pension Act, any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived, (c) the
filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) on and after the
effectiveness of the Pension Act, a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code), the receipt by the Borrower or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (g) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or (i) the occurrence of a “prohibited transaction” with respect to
which the Borrower or any of the Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code) or with respect to which the Borrower,
any such Subsidiary or any Affiliated Guarantor could otherwise be liable.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          

10



--------------------------------------------------------------------------------



 




          “Evansville” shall mean the business, assets and Equity Interests
relating to Aztar Indiana Gaming Company, LLC, an Indiana limited liability
company.
          “Evansville Sale” shall mean the sale of the Equity Interest in
Evansville under the Evansville Sale Purchase Agreement.
          “Evansville Sale Purchase Agreement” shall mean (a) that certain
securities purchase agreement dated March 31, 2008 between amongst others Aztar
Riverboat Holding Company LLC as seller, Resorts Indiana, LLC as buyer and
Eldorado Resorts, LLC a parent guarantor or (b) any other purchase agreement
entered into as a result of a sale conducted pursuant to Section 363(b) of the
Bankruptcy Code with respect to Evansville.
          “Event of Default” shall have the meaning assigned to such term in
ARTICLE VII.
          “Excluded Asset Sales” shall mean (a) the Evansville Sale, (b) the
Vicksburg Sale and (c) the Atlantic City Facility Sale.
          “Excluded Collateral” shall mean those assets that are part of the
Atlantic City Facility that may not be pledged by the Loan Parties under the
terms of the Atlantic City Conservatorship Arrangements.
           “Excluded Subsidiaries” shall mean (a) Evansville; provided that
Evansville shall cease to be an Excluded Subsidiary on the date which is the
earlier of (i) the “Outside Date” as such term is defined in the Evansville Sale
Purchase Agreement as in effect on the Closing Date, and in any event no later
than December 10, 2008 and (ii) the date on which the Evansville Sale Purchase
Agreement ceases to be in full force and effect, (b) Vicksburg; provided that
Vicksburg shall cease to be an Excluded Subsidiary on the date which is the
earlier of (i) August 31, 2008 (such date to be extended in accordance with the
Vicksburg Sale Purchase Agreement as in effect on the Closing Date, but in any
event no later than November 30, 2008) and (ii) the date on which the Vicksburg
Sale Purchase Agreement ceases to be in full force and effect, (c) Adamar and
Manchester Mall; provided that Adamar and Manchester Mall shall cease to be
Excluded Subsidiaries if after three months following the Closing Date, Adamar
is Controlled directly or indirectly by Holdings or otherwise if it ceases to be
subject to the Atlantic City Conservatorship Arrangements and (d) the Louisiana
Subsidiaries; provided that each of the Louisiana Subsidiaries shall cease to be
an Excluded Subsidiary immediately and automatically upon receipt of the
approval of the relevant Gaming Authority to each such Louisiana Subsidiary
becoming a party to the relevant Loan Documents.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income or net profits by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or in any
other jurisdiction in which the Administrative Agent or such Lender is engaged
in business (other than any business arising solely from the Administrative
Agent or Lender having executed, delivered or performed its obligations, or its
rights hereunder), (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower
          

11



--------------------------------------------------------------------------------



 




under Section 2.22(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.21(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.21(a).
          “Existing Loan Agreements” shall mean each of the Existing Senior
Credit Agreement and the Existing Las Vegas Credit Agreement.
          “Existing Las Vegas Credit Agreement” shall mean that certain term and
revolving credit agreement, dated as of January 3, 2007, among Tropicana Las
Vegas, Tropicana Las Vegas Holdings, LLC (formerly known as Wimar Landco
Intermediate Holdings, LLC) and the guarantors party thereto, Credit Suisse, as
administrative agent and collateral agent thereunder, and the other financial
institutions party thereto as lenders (as it may be amended, supplemented or
otherwise modified from time to time).
          “Existing Las Vegas Facility” shall mean the secured term loan
facility in an aggregate principal amount up to $440,000,000 provided to
Tropicana Las Vegas pursuant to the Existing Las Vegas Credit Agreement.
          “Existing Las Vegas Liens” shall mean the Liens created under the
Existing Las Vegas Security Documents.
          “Existing Las Vegas Obligations” shall mean the “Obligations” as
defined in the Existing Las Vegas Credit Agreement.
          “Existing Las Vegas Secured Parties” shall mean the “Secured Parties”
as defined in the Existing Las Vegas Security Documents.
          “Existing Las Vegas Security Documents” shall mean the “Security
Documents” as defined in the Existing Las Vegas Security Documents.
          “Existing Security Documents” shall mean the Existing Senior Security
Documents and the Existing Las Vegas Credit Agreement.
          “Existing Senior Credit Agreement” shall mean that certain term and
revolving credit agreement, dated as of January 3, 2007, among Holdings and the
Borrower and the guarantors party thereto, Credit Suisse, as administrative
agent and collateral agent thereunder, and the other financial institutions
party thereto as lenders (as it may be amended, supplemented or otherwise
modified from time to time, including the forbearance agreement dated
December 12, 2007 relating thereto).
          “Existing Senior Security Documents” shall mean the “Security
Documents” as defined in the Existing Senior Credit Agreement.
          “Extraordinary Receipts” shall mean the receipt by a Loan Party of
(i) any payments (excluding payments in respect of public liability, third
party, product liability or business interruption) from Stewart Title and
Guaranty Company pursuant to the policy of title insurance relating to the
MontBleu Assets, (ii) any proceeds from indemnifications provided by
          

12



--------------------------------------------------------------------------------



 




Columbia Sussex with respect to the termination of the lease of the Horizon
Casino by reason of the Park Cattle Disputes, in each case where the aggregate
amount received under such policy, indemnification, claim or refund exceeds
$1,000,000, for an amount which is equal to 100% of such payments less any
expenses incurred by that Loan Party in relation to enforcing that policy,
claim, indemnification or refund or (iii) any tax refund (other than with
respect to gaming taxes and any other refund of federal income tax in respect of
fiscal years 2005, 2006 and 2007 up to $24,000,000) or any indemnity, purchase
price adjustment or other payment received outside of the ordinary course of
business.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
          “Fee Letter” shall mean the fee letter dated May 5, 2008, between the
Borrower and the Administrative Agent.
          “Fees” shall mean the Commitment Fees and the Administrative Agent
Fees.
          “Final Order” shall mean an order of the Bankruptcy Court entered in
the Chapter 11 Cases after a final hearing under Bankruptcy Rule 4001 approving
this Agreement and the other Loan Documents and authorizing the incurrence by
the Loan Parties of permanent post-petition secured and superpriority
Indebtedness in accordance with this Agreement, and as to which no stay has been
entered and which has not been reversed, modified, vacated or overturned, and
which is in form and substance satisfactory to Administrative Agent in its sole
discretion.
          “Financial Officer” of any Person shall mean the chief financial
officer, principal accounting officer, vice president of finance, treasurer or
controller of such Person.
          “First Day Orders” shall mean all orders entered by the Bankruptcy
Court on the Petition Date or within five Business Days of the Petition Date or
based on motions filed on the Petition Date.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the
          United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
          “Full Payment” shall mean, with respect to any Obligations, (i) the
full and indefeasible cash payment thereof, including any interest, fees and
other charges accruing during the Chapter 11 Cases; and (ii) a release of any
Indemnitee’ claims of the Loan Parties against the Agents, the Lenders and the
Issuing Bank arising on or before the payment date.
          “GAAP” shall mean, subject to the limitations of application set out
in Section 1.02, United States generally accepted accounting principles applied
on a consistent basis.
          

13



--------------------------------------------------------------------------------



 




          “Gaming Authority” shall mean, collectively, (a) the Nevada Gaming
Commission, (b) the Nevada State Gaming Control Board, (c) the Clark County
(Nevada) Liquor and Gaming License Board, (d) the Mississippi Gaming Commission,
(e) the Louisiana Gaming Control Board, (f) the New Jersey Division of Gaming
Enforcement, (g) the NJ Commission, (h) the Indiana Gaming Commission and
(i) any other applicable Governmental Authority that holds regulatory, licensing
or permit authority over gaming or gaming activities that now or hereinafter has
jurisdiction over all or any portion of the gaming activities of Holdings, the
Borrower, the Subsidiaries or the Affiliated Guarantors.
          “Gaming Laws” shall mean all applicable provisions of all
constitutions, treaties, statutes and laws pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by Holdings, the Borrower, the
Subsidiaries or the Affiliated Guarantors within their respective jurisdictions
and all rules, regulations, ordinances, approvals, orders, decisions, judgments,
awards and decrees of any Gaming Authority.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality, regulatory
body, board or commission.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Greenville” shall mean Greenville Riverboat, LLC, a Mississippi
limited liability company.
          “Guarantee” of or by any Person shall mean any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries and the Affiliated Guarantors party thereto
and the Collateral Agent for the benefit of the Secured Parties.
          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.
          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and (b) any chemical, material, substance or waste defined or
characterized as toxic, hazardous, a pollutant, or a contaminant or words of
similar meaning that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
          

14



--------------------------------------------------------------------------------



 




          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Horizon Casino” shall mean the Horizon Hotel and Casino and related
lands located in Stateline, Nevada.
          “Horizon Estoppel Certificate” shall mean an estoppel certificate
executed by Park Cattle with respect to the lease of the Horizon Casino,
substantially in the form attached as Exhibit H-2 to the Existing Credit
Agreement, with any changes thereto which are approved or reasonably required by
the Administrative Agent.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed
(notwithstanding that the rights and remedies of the seller or lender under such
agreement in an event of default may be limited to repossession or sale of such
property, in which case the lesser of the amount of such obligation and the fair
market value of such property shall constitute “Indebtedness”), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations and Synthetic Lease Obligations of such Person, (i) all obligations
of such Person as an account party in respect of letters of credit and (j) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interest. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning set forth in Section 9.05(b).
          “Initial Term Loans” shall mean the term loans made by the Lenders to
the Borrower on the Closing Date pursuant to Section 2.01.
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the first Business Day of each calendar month, and (b) with respect to any
Eurodollar Loan, (i) the monthly anniversary of the first day of the Interest
Period applicable to such Loan and (ii) the last day of each Interest Period
applicable to such Loan.
          “Interest Period” shall mean, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2 or 3 months thereafter, as
the Borrower may elect; provided, however, that, unless the Administrative Agent
shall otherwise agree, the Interest Period of the initial Eurodollar Borrowing
shall be of one month’s duration; provided, further, however, that if any
Interest
          

15



--------------------------------------------------------------------------------



 




Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
          “Interim Order” shall mean that certain order of the Bankruptcy Court
substantially in the form of Exhibit G and otherwise in form and substance
satisfactory to the Administrative Agent, in its sole discretion, approving the
Facilities, as to which no stay has been entered and which has not been
reversed, modified, vacated or overturned.
          “Interim Period” shall mean the period commencing on the Closing Date
(included) and ending on the date on which the Bankruptcy Court enters into the
Final Order (excluded).
          “Interim Sub-Limit” shall mean (a) with respect to Loans outstanding
during the first three Business Days of the Interim Period, $10,000,000 (or any
other higher amount that the Administrative Agent approves in its sole
discretion) and (b) thereafter, $30,000,000.
          “Issuance Notice” shall mean an Issuance Notice substantially in the
form of Exhibit E.
          “Issuing Bank” shall mean any financial institution designated by
Administrative Agent to issue Letters of Credit, in each case together with its
permitted successors and assigns in such capacity, and the term “Issuing Bank”
in each such instance, shall mean the Issuing Bank with respect to such Letter
of Credit.
          “Jubilee” shall have the meaning assigned to such term in the
preamble. “L/C Application” shall have the meaning set forth in Section 2.23(a).
“L/C Cash Collateral” shall have the meaning set forth in Section 2.23(d)(i).
          “L/C Cash Collateral Account” shall have the meaning set forth in
Section 2.23(d)(ii).
          “L/C Funding Support” shall mean any reimbursement arrangement,
guaranty, cash collateral arrangement or other credit support provided by
Administrative Agent to an Issuing Bank in respect of any Letter of Credit
issued for the benefit of a Loan Party.
          “L/C Sublimit” shall mean $10,000,000.
          “L/C Usage” shall mean, as at any date of determination and without
duplication, the sum of (a) the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Letters of Credit
then outstanding, and (ii) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Bank the repayment of which shall not, at such
time, been funded with the L/C Cash Collateral held by the Issuing Bank or the
Administrative Agent.
          

16



--------------------------------------------------------------------------------



 




          “LandCo Cash Collateral Order” shall mean the order of the Bankruptcy
Court entered in the Chapter 11 Cases of the LandCo Subsidiaries as a First Day
Order approving, among other things, the LandCo Subsidiaries’ use of cash
collateral, and such further orders of the Bankruptcy Court with respect to such
matters, in form and substance substantially similar to such First Day Order,
with any modifications thereto reasonably acceptable to the Administrative
Agent.
          “LandCo Subsidiaries” shall mean Tropicana Las Vegas and its
Subsidiaries.
          “Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any Person that has become a party hereto
pursuant to an Assignment and Acceptance.
          “Letter of Credit” shall mean a standby letter of credit issued or to
be issued by an Issuing Bank for the benefit of the Borrower.
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per annum (rounded to the nearest one-hundredth of
one percent (1/100 of 1%)) equal to (a) the rate determined by the
Administrative Agent to be the offered rate which appears on Reuters Screen
LIBOR01 Page for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period; or (b) in the event the rate referenced in
the preceding clause (a) does not appear on such page or service or if such page
or service shall cease to be available, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) equal to the rate determined
by the Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
to the nearest one-hundredth of one percent (1/100 of 1%)) equal to the offered
quotation rate to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan, for
which the LIBO Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London time) on the date that is two
Business Days prior to the beginning of such Interest Period as determined by
the Administrative Agent in accordance with its customary practices.
          “License Revocation” shall mean the revocation, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of Holdings, the Borrower, the
Subsidiaries or the Affiliated Guarantors.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to
          

17



--------------------------------------------------------------------------------



 




such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Lighthouse Point Casino” shall mean the vessel “Lighthouse Point
Casino”, Official Number 1022782 (Hull No. 310), in Greenville, Mississippi.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Fee Letter, the Security Documents, the Orders, the promissory notes, if any,
executed and delivered pursuant to Section 2.05(e) and any other document
designated as a Loan Document by the Borrower and the Administrative Agent.
          “Loan Parties” shall mean Holdings, the Borrower and the Guarantors.
          “Loans” shall mean the Term Loans.
          “Louisiana Subsidiaries” shall mean Argosy of Louisiana, Inc., Catfish
Queen Partnership in Commendum, Centroplex Center Convention Hotel, L.L.C., CP
Baton Rouge Casino, L.L.C. and Jazz Enterprises, Inc.
          “Manchester Mall” shall mean Manchester Mall, Inc. a New Jersey
corporation.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, assets, operations, condition (financial or otherwise), operating
results or prospects of the Borrower and the Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Borrower or any other Loan Party
to perform any of its obligations under any Loan Document to which it is or will
be a party, (c) a material impairment of the rights and remedies of or benefits
available to the Lenders under any Loan Document or (d) the perfection or
priority of the Liens granted pursuant to this Loan Documents.
          “Material Indebtedness” shall mean (a) Indebtedness permitted under
Section 6.01(a) in an aggregate principal amount exceeding $5,000,000 and
(b) other Indebtedness (other than the Loans and Letters of Credit), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor in an
aggregate principal amount exceeding $2,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower, any Subsidiary or any Affiliated Guarantor in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Borrower, such Subsidiary
or such Affiliated Guarantor would be required to pay if such Hedging Agreement
were terminated at such time.
          “Maturity Date” shall mean the date which is the earlier of
(a) Effective Date, (b) the date which falls on the first anniversary of the
Closing Date, (c) the date on which all Loans become due and payable in full
hereunder and (iv) the date of termination of the relevant Commitments pursuant
to Section 2.10.
          “MontBleu Acquisition” shall mean the acquisition by Tahoe of the
assets of Desert Palace, Inc. in Stateline, Nevada, pursuant to the Asset
Acquisition Agreement dated as of November 19, 2004, between Desert Palace, Inc.
and Tropicana Casinos, as assigned to Tahoe.
          

18



--------------------------------------------------------------------------------



 




          “MontBleu Assets” shall mean the assets acquired by (or assigned to)
Tahoe pursuant to the MontBleu Acquisition.
          “MontBleu Estoppel Certificate” shall mean an estoppel certificate
executed by Park Cattle with respect to the lease of MontBleu Hotel and Casino,
substantially in the form attached hereto as Exhibit H-1, with any changes
thereto which are approved or reasonably requested by the Administrative Agent.
          “MontBleu Hotel and Casino” shall mean that hotel and casino in
Stateline (South Lake Tahoe), Nevada, the subject of the MontBleu Acquisition,
which has been rebranded as the MontBleu Casino.
          “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
          “Mortgaged Properties” shall mean the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a mortgage is granted pursuant to the
Guarantee and Collateral Agreement.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Negative Pledge Agreements” shall mean (a) the agreement dated
January 3, 2007 executed by CSC Holdings, LLC for the benefit of the Existing
Administrative Agent for the Lenders under this Agreement in respect of its
membership interests in CP Laughlin and (b) the agreement dated January 3, 2007
executed by JMBS Casino Trust and William J Yung, III for the benefit of the
Existing Administrative Agent for the Lenders under this Agreement in respect of
its membership interests in Vicksburg.
          “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received and valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value at the time of
such Asset Sale in the case of other non-cash proceeds), net of (i) selling
expenses (including broker’s fees or commissions, accountants’ fees, investment
banking fees, consulting fees, reasonable and documented legal fees and any
other customary reasonable and documented fees and out-of-pocket expenses
actually incurred in connection therewith, transfer and similar taxes),
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligation or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), (ii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money (including the
Existing Las Vegas Obligations) which is secured by the asset in such Asset Sale
sold and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset, or any Indebtedness under
the Existing Senior Credit Agreement), (iv) with respect to an Excluded Asset
Sale only, the cash proceeds which are used or required to prepay any
Indebtedness incurred under the Existing Senior Credit Agreement within 5
Business Days of the date of receipt of such proceeds and (v) any amount
required by the Bankruptcy Court to be paid or prepaid on Indebtedness (other
than the Obligations) secured by a perfected and unavoidable lien on the assets
subject to such Asset Sale; provided, however, that, (A) with
          

19



--------------------------------------------------------------------------------



 




respect to cash proceeds received on account of a casualty or condemnation in an
aggregate amount of $5,000,000 or less, if no Default or Event of Default shall
have occurred and shall be continuing at the time of such receipt or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds to the extent reinvested in productive assets of a
kind then used or usable in the business of the Borrower and the Subsidiary
Guarantors within 180 days of receipt of such proceeds, after which time such
proceeds to the extent not so reinvested shall be deemed to be Net Cash Proceeds
and (B) with respect to cash proceeds received on account of any Asset Sale
(other than on account of a casualty or condemnation), if no Default or Event of
Default shall have occurred and shall be continuing at the time of such receipt
or at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds to the extent reinvested in replacement assets
used or usable in the business of the Borrower and the Subsidiary Guarantors and
subject to an effective Lien in favor of the Administrative Agent under the
Security Documents within 180 days of receipt of such proceeds, after which time
such proceeds to the extent not so reinvested shall be deemed to be Net Cash
Proceeds and (b) with respect to any issuance or incurrence of Indebtedness for
borrowed money or any Equity Issuance, the cash proceeds thereof, net of all
attorneys’ fees, consulting fees, investment banking fees, taxes and other
customary fees, underwriting discounts, commissions, costs and other expenses
incurred in connection therewith.
          “NJ Commission” shall mean the State of New Jersey Casino Control
Commission.
          “Obligations” shall mean the Loans and all other amounts and
obligations owing by any Loan Party to the Administrative Agent, any Lender, any
Issuing Bank, any Affiliate of any of them or any Indemnitee, of every type and
description (whether by reason of an extension of credit, opening or amendment
of a letter of credit or payment of any draft drawn or other payment thereunder,
loan, guaranty, indemnification or otherwise), present or future, arising under
this Agreement, any other Loan Document, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees, interest, charges,
expenses, attorneys’ fees and disbursements and other sums chargeable to any
Loan Party under this Agreement, any other Loan Document and all obligations of
any Loan Party under any Loan Document to provide Cash Collateral. For the
avoidance of doubt, the term “Obligations” shall not include any “Obligations”
under the Existing Senior Credit Agreement.
          “OpCo Holdings” shall mean Tropicana Entertainment Holdings, LLC,
formerly known as Wimar OpCo Holdings, LLC, a Delaware limited liability
company.
          “Orders” shall mean the Interim Order and the Final Order.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies and all liabilities with respect thereto arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
          “Park Cattle” shall mean Park Cattle Co., a Nevada corporation and its
successors and assigns.
          

20



--------------------------------------------------------------------------------



 




          “Park Cattle Disputes” shall mean (i) the disputes between Tropicana
Casinos and Park Cattle regarding the lease of the Horizon Casino initially
described in the letter dated March 23, 2005 from Downey Brand (counsel to Park
Cattle) to Tropicana Casinos and other related matters and (ii) the disputes
between Columbia Properties Tahoe, LLC and Park Cattle regarding the lease of
the MontBleu Hotel and Casino described in the letters dated January 25, 2005
and March 22, 2005 from Downey Brand to Desert Palace, Inc. and other related
matters.
          “Park Cattle Settlement Arrangements” shall mean the stipulation for
entry of judgment dated April 2, 2008 among Park Cattle Co., Tropicana Casinos,
Yung, Columbia Sussex, the Borrower and certain of its Subsidiaries relating to
the Park Cattle Dispute together with all related documents and agreements.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Pension Act” shall mean the Pension Protection Act of 2006, as
amended.
          “Perfection Certificate” shall mean the Perfection Certificate
substantially in the form of Exhibit B to the Guarantee and Collateral Agreement
and delivered in accordance with Section 5.14(i)(i).
          “Permitted Business” shall mean the business currently conducted by
the Borrower, the Subsidiaries and the Affiliated Guarantors, businesses
substantially similar to the business currently conducted by the Borrower, the
Subsidiaries or the Affiliated Guarantors, or any business or activity that is
reasonably related, ancillary or complementary thereto or a reasonable
extension, development or expansion thereof.
          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-1 by S&P or P-1 from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances,
securities backed by standby letters of credit, time deposits, Eurodollar time
deposits or overnight bank deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above; and
          

21



--------------------------------------------------------------------------------



 




          (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above or in the form of cash equivalents (or foreign cash
equivalents) or short term marketable debt securities.
          “Permitted Tax Distributions” shall mean (a) cash distributions to the
holders of Equity Interests of Vicksburg made not more frequently than once each
fiscal quarter which shall be in an amount required to satisfy actual cash tax
liabilities of such holders arising after the Petition Date relating to
Vicksburg and its subsidiaries, and in any event in an amount not to exceed 40%
of the combined taxable income of Vicksburg and its subsidiaries; (iii) cash
distributions to the holders of Equity Interests of CP Laughlin made not more
frequently than once each fiscal quarter which shall be in an amount required to
satisfy actual cash tax liabilities of such holders arising after the Petition
Date relating to CP Laughlin and its subsidiaries, and in any event in an amount
not to exceed 40% of the combined taxable income of CP Laughlin and its
subsidiaries and (iv) cash distributions to the holders of Equity Interests of
Jubilee made not more frequently than once each fiscal quarter which shall be in
an amount required to satisfy actual cash tax liabilities of such holders
arising after the Petition Date relating to Jubilee and its subsidiaries, and in
any event in an amount not to exceed 40% of the combined taxable income of
Jubilee and its subsidiaries, in each case for the immediately preceding fiscal
quarter.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Petition Date” shall have the meaning set forth in the recitals
hereto.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Platform” shall have the meaning set forth in Section 8.09(b).
          “Pledge Agreements” shall mean the Pledge Agreement-Nevada Gaming, the
Pledge Agreement-Louisiana and any other separate local law pledge agreement
relating to the Equity Interests or evidence of Indebtedness of any Subsidiary
or any Affiliated Guarantor to the extent required under applicable Gaming Laws.
          “Pledge Agreement-Louisiana” shall mean a Pledge Agreement
substantially in the form of Exhibit E-1 to the Existing Senior Credit Agreement
to be entered into, subject to Gaming Authority approval, between the Borrower,
Holdings, certain Louisiana Subsidiaries and the Administrative Agent under
Section 5.14(g) with respect to the Equity Interests they own in the Louisiana
Subsidiaries.
          “Pledge Agreement-Nevada Gaming” shall mean a Pledge Agreement
substantially in the form of Exhibit E-2 to the Existing Senior Credit Agreement
to be entered into, subject to Gaming Authority approval, between the Borrower,
Holdings, Columbia Properties Laughlin, LLC, Columbia Properties Tahoe, LLC,
Tahoe Horizon LLC, Aztar Corporation, Ramada Express Inc., Tropicana Las Vegas
Holdings, Tropicana Las Vegas and
          

22



--------------------------------------------------------------------------------



 




certain of its subsidiaries and the Administrative Agent under Section 5.14(g)
with respect to the Equity Interests they own in the Borrower, Columbia
Properties Laughlin, LLC, Columbia Properties Tahoe, LLC, Tahoe Horizon LLC,
Aztar Corporation, Ramada Express Inc., Tropicana Las Vegas Holdings, Tropicana
Las Vegas and its subsidiaries.
          “Prepetition Indebtedness” shall mean all Indebtedness of Borrower and
its Subsidiaries outstanding immediately prior to Petition Date and listed in
Schedule 6.01 (which includes all Indebtedness under the Existing Loan
Agreements).
          “Prepayment Premium” shall mean at any date, with respect to any
portion of any Loan that is repaid or prepaid (whether voluntarily, mandatorily
(to the extent required pursuant to Section 2.14(i)) or by way of acceleration)
on such date and that has not been outstanding for at least 3 months, an amount
equal to (A) the Applicable Percentage applicable to ABR Loans plus the
Alternate Base Rate at such date multiplied by (B) the principal amount of such
portion of such Loan multiplied by (C) the number of days between the date on
which the Loans are declared due and payable and the date which falls 3 calendar
months following the drawing of such Loan divided by (D) 360.
          “Prime Rate” shall mean the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least seventy five percent (75%) of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Any Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Projections” shall mean the projections of Holdings, the Borrower,
the Affiliated Guarantors and their Subsidiaries prepared by the management of
the Borrower for the period commencing for the month of April, 2008 and ending
for the month of April, 2009 and which includes monthly projections for each
month during such period.
          “Pro Rata Share” means with respect to each Lender, the percentage
obtained by dividing (a) the outstanding principal amount of the Loans and
unused Commitment of such Lender (or such Lender’s Commitment if no Loan is
outstanding), by (b) the aggregate outstanding principal amount of the Loans of
all Lenders (or all Lender’s Commitments if no Loan is outstanding).
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Fund” shall mean, with respect to any Lender that is an
investment fund, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor.
          

23



--------------------------------------------------------------------------------



 




With respect to Silver Point, Related Fund shall also include any swap, special
purpose vehicles purchasing or acquiring security interests in collateralized
loan obligations or any other vehicle through which Silver Point may leverage
its investments from time to time.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, trustees, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, (a) Lenders having Loans
and Commitments representing more than 50% of the sum of all Loans outstanding
and Commitments at such time; provided that the Term Loans and unused
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Lenders at any time and (b) Silver Point Finance, LLC for so
long as it remains the Administrative Agent.
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Restricted Indebtedness” shall mean Indebtedness of Holdings, the
Borrower, any Subsidiary or any Affiliated Guarantor, the payment, prepayment,
repurchase or defeasance of which is restricted under Section 6.08(b).
          “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor.
          “Secured Parties” shall mean from time to time the Lenders, the
Administrative Agent, the Collateral Agent, any other holder of any Obligation
and their successors and assigns.
          “Security Documents” shall mean the Guarantee and Collateral
Agreement, the Pledge Agreements, the Ship Mortgages, the Vessel Security
Agreements and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.14, as may be applicable.
          “Services Agreements” shall mean (i) the services agreement dated as
of January 3, 2007 between Columbia Sussex and the Borrower, (ii) the services
agreement dated as of August 26, 2004 (as amended as of November 6, 2006),
between Columbia Sussex and Jubilee, (iii) the services agreement dated as of
October 27, 2003 (as amended as of August 7, 2006 and November 6, 2006), between
Columbia Sussex and Vicksburg and (iv) the services agreement dated as of
January 3, 2007 among Columbia Sussex, Aztar and Tropicana Las Vegas.
          “Ship Mortgage” shall mean collectively, (a) a preferred ship mortgage
in form and substance acceptable to the Administrative Agent, executed in favor
of the Collateral Agent
          

24



--------------------------------------------------------------------------------



 




granting a first priority Lien upon the vessel Lighthouse Point Casino, (b) a
preferred ship mortgage in form and substance acceptable to the Administrative
Agent, executed in favor of the Collateral Agent granting a first priority Lien
upon the vessel Argosy III, (e) a preferred ship mortgage in form and substance
acceptable to the Administrative Agent, executed in favor of the Collateral
Agent granting a first priority Lien upon the vessel Bayou Caddy’s Jubilee
Casino and related support barge B-527 and floating casino barge Doris and
(f) each other similar agreement which may hereafter be executed by the Borrower
in favor of the Collateral Agent (including any such ship mortgage executed with
respect to any other vessel used in connection with any related gaming
operations), each substantially in the form of Exhibit K of the Existing Senior
Credit Agreement.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “S&P” shall mean Standard & Poor’s Ratings Service, or any successor
thereto.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.
          “Subordinated Notes” shall mean the Borrower’s 9.625% Senior
Subordinated Notes due 2014, in an initial aggregate principal amount of
$960,000,000.
          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, limited liability company,
association or other business entity (a) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
          “Subsidiary” shall mean any subsidiary of the Borrower; provided that
the Excluded Subsidiaries (for so long as they remain Excluded Subsidiaries)
other than the Louisiana Subsidiaries and the LandCo Subsidiaries shall not be
treated as “Subsidiaries” solely for the purpose of calculating the financial
definitions or for the purpose of determining compliance with the financial
covenants contained in Sections 6.09, 6.10 and 6.11.
          

25



--------------------------------------------------------------------------------



 




          “Subsidiary Guarantor” shall mean each Subsidiary and Affiliated
Guarantor listed on Schedule 1.01(a) (but excluding the Excluded Subsidiaries),
the Additional Guarantors and each other subsidiary that is or becomes a party
to the Guarantee and Collateral Agreement or otherwise provides a guarantee in
respect of the Obligations.
          “Synthetic Lease” shall mean, as to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is accounted for as an operating
lease under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income tax purposes, other
than any such lease under which such Person is the lessor.
          “Synthetic Lease Obligations” shall mean, as to any Person, an amount
equal to the capitalized amount of the remaining lease payments under any
Synthetic Lease that would appear on a balance sheet of such Person in
accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.
          “Synthetic Purchase Agreement” shall mean any swap, derivative or
other agreement or combination of agreements pursuant to which Holdings, the
Borrower, any Subsidiary or any Affiliated Guarantor is or may become obligated
to make (a) any payment in connection with a purchase by any third party from a
Person other than Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of Holdings, the Borrower,
the Subsidiaries or the Affiliated Guarantors (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.
          “Tahoe” shall mean Columbia Properties Tahoe, LLC, a Nevada limited
liability company.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings and all liabilities with
respect thereto imposed by any Governmental Authority.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Lender” shall mean a Lender with a Commitment or an outstanding
Term Loan.
          “Term Loans” shall mean the Initial Term Loan and the Delayed Term
Loans.
          “Total Commitment” shall mean, at any time, the aggregate of all
Lenders’ Commitments.
          “Tropicana Casinos” shall mean Tropicana Casinos and Resorts, Inc
formerly known as Wimar Tahoe Corporation, a Nevada corporation.
          “Tropicana Garage Insured Claims” shall mean any insurance payments in
respect of (i) the “completed value builders risk” insurance policy issued by
Zurich American
          

26



--------------------------------------------------------------------------------



 




Insurance Company or (ii) insurance policies covering business interruption at
the Tropicana Casino and Resort in Atlantic City, New Jersey, issued by
Lexington Insurance Company, U.S. Fire Insurance Company, Westchester Surplus
Lines Insurance Company, Essex Insurance Company, certain underwriters at
Lloyd’s, London, Hartford Insurance Company, Zurich American Insurance Company
or any other insurance company, in each case relating to the collapse of a
portion of a parking garage under construction at the Tropicana Casino and
Resort in Atlantic City, New Jersey, on October 30, 2003.
          “Tropicana Las Vegas” shall mean Tropicana Las Vegas Resort and
Casino, LLC, formerly known as Wimar LandCo, LLC, a Delaware limited liability
company.
          “Tropicana Las Vegas Intermediate Holdings” shall mean Tropicana Las
Vegas Holdings, LLC formerly known as Wimar LandCo Intermediate Holdings, LLC, a
Delaware limited liability company.
          “Tropicana Las Vegas Prepayment Event” shall mean the sale of all or
substantially all of the assets of Tropicana Las Vegas Intermediate Holdings and
its subsidiaries or the sale of all or substantially all of the Equity Interests
of Tropicana Las Vegas Intermediate or Tropicana Las Vegas (or the Equity
Interests of any subsidiary or subsidiaries of Tropicana Las Vegas, the result
of which is the transfer or other disposition of all or substantially all of the
assets or value of Tropicana Las Vegas Intermediate Holdings and its
subsidiaries).
          “Tropicana Las Vegas Prepayment Proceeds” shall mean the gross
proceeds from any Tropicana Las Vegas Prepayment Event less (i) fees, costs and
expenses (including broker’s fees or commissions, accountants’ fees, investment
banking fees, consulting fees, legal fees and any other customary reasonable and
documented fees and out-of pocket expenses actually incurred in connection
therewith, transfer and similar taxes) in connection therewith, (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Tropicana Las Vegas Prepayment Event (provided that, to the extent and at
such time as any such amounts are released from such reserve and returned to a
Loan Party, such amounts shall constitute Tropicana Las Vegas Prepayment
Proceeds) and (iii) amounts required to repay in full all Indebtedness
(including breakage costs) and other obligations of Tropicana Las Vegas
Intermediate Holdings and its subsidiaries.
          “Trustee” shall mean the United States Trustee for the District of
Delaware.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall mean
the Adjusted LIBO Rate and the Alternate Base Rate.
          “USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
          “Vessel Security Agreement” shall refer to each vessel security
agreement, in form and substance acceptable to the Administrative Agent, entered
into in connection with each Ship Mortgage and creating a security interest in
each vessel under the UCC in the event any such vessel covered by a Ship
Mortgage is determined to not be a “vessel” as required therein.
          

27



--------------------------------------------------------------------------------



 




          “Vicksburg” shall mean Columbia Properties Vicksburg LLC, a
Mississippi limited liability company.
          “Vicksburg Sale” shall mean the sale of substantially all of the
assets utilized in the operation of the Vicksburg Horizon Casino and Hotel under
the Vicksburg Sale Purchase Agreement.
          “Vicksburg Sale Purchase Agreement” shall mean (a) that certain
agreement of sale dated November 12, 2007 between amongst others Columbia
Properties Vicksburg, LLC as seller and Nevada Gold Vicksburg, LLC or (b) any
other purchase agreement entered into as a result of a sale conducted pursuant
to Section 363(b) of the Bankruptcy Code with respect to Vicksburg.
          “wholly owned Subsidiary” of any Person shall mean a subsidiary of
such Person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, Controlled or held by such Person
or one or more wholly owned Subsidiaries of such Person or by such Person and
one or more wholly owned Subsidiaries of such Person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Yung Group” shall mean (i) William J. Yung III, (ii) his spouse and
members of his immediate family (including siblings, children, grandchildren and
children and grandchildren by adoption), (iii) any Affiliate Controlled by any
the foregoing, (iv) in the event of incompetence or death of any of the persons
described in paragraphs (i) and (ii) hereof, such person’s estate, executor,
administrator, committee or other personal representative, in each case who at
the particular date will beneficially own or have the right to acquire, directly
or indirectly Equity Interests of Holdings or the Borrower or (v) any trusts for
their respective benefit, or any trust for the benefit of any such trust;
provided, however, that the Yung Group shall not include any operating company
affiliated with any of the foregoing (including Columbia Sussex) that is not
engaged exclusively in Permitted Businesses.
          1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in ARTICLE
VI or any related definition to eliminate
          

28



--------------------------------------------------------------------------------



 



the effect of any change in GAAP occurring after the date of this Agreement on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend ARTICLE VI or any related
definition for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.
          1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified by Type (e.g., a “Eurocurrency Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurocurrency
Borrowing”).
ARTICLE II
The Credits
          2.01. Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make the Initial Term Loan to the Borrower on the
Closing Date and the Delayed Term Loans to the Borrower from time to time from
the period commencing on the Closing Date and ending on the Maturity Date in a
principal amount not to exceed its Commitment; provided that the aggregate
amount of the Loans outstanding at any time during the Interim Period shall not
exceed the Interim Sub-Limit applicable at such time. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.
          2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000; provided that no minimum amount shall be required for
any Borrowing, the proceeds of which are used to fund L/C Cash Collateral for
the purpose of obtaining one or more Letters of Credit or (ii) equal to the
remaining available balance of the applicable Commitments.
          (b) Subject to Sections 2.09 and 2.16, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to have more
than six Eurodollar Borrowings outstanding hereunder at any time. For purposes
of the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
          (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New

29



--------------------------------------------------------------------------------



 



York City as the Administrative Agent may designate not later than 12:00 p.m.
(noon), New York City time, and the Administrative Agent shall promptly credit
the amounts so received to an account designated by the Borrower in the
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement. If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within one Business Day of the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest at the rate per annum equal to the interest rate for the
Loan comprising such Borrowing from the Borrower. Nothing in this
Section 2.02(d) shall be deemed to relieve any Lender of its obligation to
fulfill its commitments hereunder or to prejudice any rights of the Borrower
against the Lender as a result of any default by such Lender hereunder.
          (e) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
          2.03. Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of an ABR Term Loan, not later than 10:00 a.m., New York City
time one Business Day before a proposed Borrowing and (b) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., New York City time, three
Business Days before a proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable, and shall be confirmed promptly by hand delivery
or fax to the Administrative Agent of a written Borrowing Request (it being
understood that no Lender will fund any Term Loan in the absence of the receipt
by the Administrative Agent of a completed and executed Borrowing Request) and
shall specify the following information: (i) whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Sections 2.01 and 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any

30



--------------------------------------------------------------------------------



 



such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.
          2.04. Use of Proceeds. The proceeds of the Loans shall be applied by
the Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) to fund post-petition operating expenses of the Loan
Parties incurred in the ordinary course of business and to fund such amounts
authorized under the First Day Orders, (b) to pay certain other costs and
expenses of administration of the Chapter 11 Cases, (c) for working capital,
capital expenditures and other general corporate purposes of the Loan Parties
following the Petition Date, (d) to fund L/C Cash Collateral up to $10,000,000
at any time for the purpose of requesting the Administrative Agent to procure
the issuance of Letters of Credit in accordance with Section 2.23 and (e) to
make payments in connection with the adequate protection obligations set forth
in the Orders, in each case (i) not in contravention of any requirement of law,
the Orders or the Loan Documents and (ii) to the extent not materially
inconsistent with the types of expenses set forth in the Approved Cash Flow
Forecast. Nothing herein shall in any way prejudice or prevent the
Administrative Agent or the Lenders from objecting, for any reason, to any
requests, motions or applications made in the Bankruptcy Court, including,
without limitation, any applications for interim or final allowances of
compensation for services rendered or reimbursement of expenses incurred under
Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party in interest.
          2.05. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.12.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
Sections 2.05(b) and 2.05(c) shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
          (e) Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other

31



--------------------------------------------------------------------------------



 



provision of this Agreement, in the event any Lender shall request and receive
such a promissory note, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
          2.06. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the first Business Day of each calendar month and on
each date on which any Commitment of such Lender shall expire or be terminated
as provided herein, a commitment fee (a “Commitment Fee”) equal to 1.25% per
annum on the daily amount of the then effective average amount of the Commitment
of such Lender during the preceding month (or other period commencing with the
date hereof or ending with the Maturity Date or the date on which the
Commitments of such Lender shall expire or be terminated). All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).
          (c) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
          (d) The Borrower agrees to pay directly to the Administrative Agent,
for its own account (as reimbursement of reasonable and documented fees and
out-of-pocket expenses paid by the Administrative Agent to the Issuing Bank) the
fees, expenses and additional costs relating to such documentary and processing
charges and fronting fees for any issuance, amendment, transfer or payment of a
Letter of Credit, and all costs and expenses incurred by the Administrative
Agent in procuring such Letter of Credit and providing the L/C Funding Support
in connection therewith.
          2.07. Interest on Loans. (a) Subject to the provisions of
Section 2.08, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in effect from time to time.
          (b) Subject to the provisions of Section 2.08, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in effect from time to time.
          (c) Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

32



--------------------------------------------------------------------------------



 



          2.08. Default Interest. If any Event of Default is continuing, then,
until such Event of Default is cured, remedied or waived, to the extent
permitted by law, the Loans shall bear interest (after as well as before
judgment), payable on demand, (a) in the case of principal of a Loan, at the
rate otherwise applicable to such Loan pursuant to Section 2.07 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when the Alternate Base Rate is determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to that Loan (or in the case of amounts due that do not
relate to a particular Loan, the rate then applicable to an ABR Loan) plus 2.00%
per annum.
          2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.11 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.09 shall be
conclusive absent manifest error.
          2.10. Termination and Reduction of Commitments. (a) The Commitments
shall automatically and permanently be reduced by the principal amount of any
Term Loan advanced hereunder or as provided for in Section 2.14 and shall
automatically terminate in full on the Maturity Date. Notwithstanding the
foregoing, if the Closing Date does not occur before May 9, 2008, all the
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
that date.
          (b) After three months after the Closing Date and upon at least three
Business Days’ prior irrevocable written or fax notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Commitments; provided, however, that
(i) each partial reduction of the Commitments shall be in an integral multiple
of $500,000 and in a minimum amount of $1,000,000 and (ii) the Total Commitment
shall not be reduced to an amount that is less than the aggregate outstanding
Term Loans or L/C Usage at the time.
          (c) Each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective applicable Commitments.
The Borrower shall pay to the Administrative Agent for the account of the
applicable Lenders, on the date of each termination or reduction, the Commitment
Fees on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.
          2.11. Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice (which may be by
telephone, confirmed promptly in writing or by fax) to the Administrative Agent
(a) not later than 10:00 a.m., New

33



--------------------------------------------------------------------------------



 



York City time, one Business Day prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing, (b) not later than 10:00 a.m., New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing as a Eurodollar Borrowing for an additional Interest Period, and
(c) not later than 10:00 a.m., New York City time, three Business Days prior to
conversion, to convert the Interest Period with respect to any Eurodollar
Borrowing to another permissible Interest Period, subject in each case to the
following:
               (i) (i) each conversion or continuation shall be made pro rata
among the Lenders in accordance with the respective principal amounts of the
Loans comprising the converted or continued Borrowing;
               (ii) if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;
               (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion or continuation, where appropriate,
and reducing the Loan (or portion thereof) of such Lender being converted by an
equivalent principal amount; accrued interest on any Eurodollar Loan (or portion
thereof) being converted shall be paid by the Borrower at the time of
conversion;
               (iv) if any Eurodollar Borrowing is converted at a time other
than the end of the Interest Period applicable thereto, the Borrower shall pay,
upon demand, any amounts due to the Lenders pursuant to Section 2.17;
               (v) any portion of a Borrowing maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Borrowing;
               (vi) any portion of a Eurodollar Borrowing that cannot be
converted into or continued as a Eurodollar Borrowing by reason of
Section 2.11(c)(v) shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;
               (vii) no Interest Period may be selected for any Eurodollar
Borrowing that would end later than the Maturity Date; and
               (viii) upon notice to the Borrower from the Administrative Agent
after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.
          (d) Each notice pursuant to this Section 2.11 shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or
an ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion

34



--------------------------------------------------------------------------------



 



to or continuation as a Eurodollar Borrowing, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise the Lenders of any notice given pursuant to this Section 2.11
and of each Lender’s portion of any converted or continued Borrowing. If the
Borrower shall not have given notice in accordance with this Section 2.11 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.11 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into an ABR Borrowing.
          2.12. Repayment of Term Borrowings. (a) All Term Loans shall be due
and payable on the Maturity Date (whether by acceleration or otherwise) together
with all other Obligations (including but not limited to any accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment) without further application or order of the Bankruptcy Court to the
Administrative Agent.
          (b) Repayments of a Borrowing pursuant to this Section 2.12 shall be
subject to Section 2.17, but shall otherwise be without premium or penalty
(subject to the provision of Section 2.14(i).
          2.13. Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 p.m. (noon),
New York City time; provided, however, that (i) each partial prepayment shall be
in an amount that is an integral multiple of $500,000 and not less than
$2,000,000, and (ii) each such prepayment shall be made subject to the
provisions of Sections 2.14(h) and Section 2.14(i).
          (b) Optional prepayments of Term Loans shall be applied first to ABR
Term Loan Borrowings and then to Eurodollar Term Loan Borrowings having the
nearest Interest Payment Date.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable (other than in connection with a refinancing) and shall commit
the Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein. All prepayments under this Section 2.13 shall be subject to
Section 2.17, but shall otherwise be without premium or penalty (except the
applicable Prepayment Premium). All prepayments under this Section 2.13 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment and applicable Prepayment Premium.
          2.14. Mandatory Prepayments. (a) Not later than the first Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale, the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Term Loans (or, if applicable, reduce outstanding
Commitments) in accordance with Section 2.14(f).
          (b) In the event and on each occasion that an Equity Issuance occurs,
the Borrower shall, substantially simultaneously with (and in any event not
later than the first

35



--------------------------------------------------------------------------------



 



Business Day next following) the occurrence of such Equity Issuance, apply 100%
of the Net Cash Proceeds therefrom to prepay outstanding Term Loans in
accordance with Section 2.14(f).
          (c) In the event that any Loan Party shall receive Net Cash Proceeds
from the issuance or incurrence of Indebtedness for money borrowed of any Loan
Party or any subsidiary of a Loan Party (other than any cash proceeds from the
issuance of Indebtedness for money borrowed permitted pursuant to Section 6.01),
the Borrower shall, substantially simultaneously with (and in any event not
later than the first Business Day next following) the receipt of such Net Cash
Proceeds by such Loan Party, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Term Loans in accordance with Section 2.14(f).
Notwithstanding the foregoing, the use of cash collateral to the extent
permitted under the Orders shall not constitute an incurrence of Indebtedness
for borrowed money.
          (d) In the event that any Loan Party shall receive any Extraordinary
Receipt, the Borrower shall, substantially simultaneously with (and in any event
not later than the fifth Business Day next following) the receipt of such
Extraordinary Receipt, apply 100% of such Extraordinary Receipt to prepay
outstanding Term Loans in accordance with Section 2.14(f).
          (e) In the event and on the occasion of a Tropicana Las Vegas
Prepayment Event, the Borrower shall, substantially simultaneous with (and in
any event not later than the fifth Business Day next following) the occurrence
of such Tropicana Las Vegas Prepayment Event, apply 100% of the Tropicana Las
Vegas Prepayment Proceeds therefrom to prepay outstanding Term Loans in
accordance with Section 2.14(f).
          (f) Mandatory prepayments described in Sections 2.14(a) to 2.14(e)
shall be applied, subject to the provisions of Section 2.14(h), (A) first, to
the repayment of Term Loans outstanding hereunder and (B) then, in the event the
amount of such mandatory prepayment exceeds the amount of Term Loans outstanding
hereunder, to the permanent reduction of Commitments by the amount of such
excess; provided that this clause (B) shall solely be applicable with respect to
mandatory prepayments described in Sections 2.14(a) made in respect of Net Cash
Proceeds received on account of a casualty or condemnation. Any mandatory
prepayment of outstanding Term Loans under this Agreement shall be applied first
to ABR Term Loan Borrowings and then to Eurodollar Term Loan Borrowings having
the nearest Interest Payment Date.
          (g) The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.14, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.14 shall be subject
to Section 2.17, but shall otherwise be without premium or penalty (except the
applicable Prepayment Premium), and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.
          (h) Anything contained herein to the contrary notwithstanding, in the
event the Borrower (i) is required to make any mandatory prepayment under this
Section 2.14 (each, a “Waivable Prepayment”) or (ii) is required to make any
permanent reduction of Commitments

36



--------------------------------------------------------------------------------



 



under this Section 2.14 (a “Waivable Commitment Reduction”), not less than three
(3) Business Days prior to the date (the “Prepayment Date”) on which the
Borrower is required to make such Waivable Prepayment (or such Waivable
Commitment Reduction as the case may be), the Borrower shall notify the
Administrative Agent of the amount of such prepayment or such reduction, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Loan or Commitment of the amount of such Lender’s Pro Rata Share of
such Waivable Prepayment or such Waivable Commitment Reduction and such Lender’s
option to refuse such prepayment or reduction. Each such Lender may exercise
such option by giving written notice to the Borrower and the Administrative
Agent of its election to do so on or before the first Business Day prior to the
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the first Business Day prior to the Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). On the Prepayment
Date, (A) the Borrower shall pay to the Administrative Agent the amount of the
Waivable Prepayment, which amount shall be applied in an amount equal to that
portion of the Waivable Prepayment payable to those Lenders that have elected
not to exercise such option, to prepay the Loans of such Lenders (which shall be
applied in accordance with Section 2.14(f)), (B) the Commitment of those Lenders
that have elected not to exercise such option shall be reduced as provided in
Section 2.14(f) and (C) to the extent of any excess, to the Borrower for any of
the purposes permitted hereunder.
          (i) All prepayments (whether optional under Section 2.13, mandatory
under Sections 2.14(b), (c) or (e), or otherwise including by way of
acceleration) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment and any
Prepayment Premium.
          2.15. Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or increase the cost to any Lender
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender (acting reasonably) to
be material, then the Borrower will pay to such Lender, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender (acting reasonably) to be
material, then from time to time the Borrower shall pay to such Lender, as the
case may be, such additional amount or

37



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in Sections 2.15(a) or 2.15(b) shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10
Business Days after its receipt of the same.
          (d) Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under Sections 2.15(a) or 2.15(b) with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.
          2.16. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
               (i) such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and
               (ii) such Lender may require that all outstanding Eurodollar
Loans made by it be converted to ABR Loans, in which event all such Eurodollar
Loans shall be automatically converted to ABR Loans as of the effective date of
such notice as provided in Section 2.16(b).
          In the event any Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

38



--------------------------------------------------------------------------------



 



          (b) For purposes of this Section 2.16, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
          2.17. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain (other than loss of profits) or
incur as a consequence of (a) any event, other than a default by such Lender in
the performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.11) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being referred to as a “Breakage
Event”) or (b) any default by the Borrower in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.17 shall be delivered to the Borrower and shall be
conclusive absent manifest error.
          2.18. Pro Rata Treatment. Except as required under Section 2.16, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.
          2.19. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal

39



--------------------------------------------------------------------------------



 



amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.19 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower and Holdings expressly
consent to the foregoing arrangements.
          2.20. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 p.m. (noon),
New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at 2 Greenwich Plaza, Greenwich, CT 06830.
The Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.
          (b) Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
          (c) All monies to be applied to the Obligations, whether arising from
payments by Loan Parties, realization on Collateral, setoff or otherwise, shall
be allocated as follows (i) first, to unpaid fees and reimbursement of unpaid
expenses of the Agents, (ii) second, to any unpaid fees and reimbursement of
unpaid expenses of the Lenders to the extent constituting part of the
Obligations, (iii) third, to unpaid interest, (iv) fourth, ratably to repay the
principal of the Loans and (v) last, to all other Obligations. Amounts shall be
applied to each category of Obligations set forth above until Full Payment
thereof and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Obligations in the
category. The allocations set forth in this Section are solely to determine the
rights and priorities of the Agents and Lenders as among themselves, and may be
changed by agreement among them without the consent of any Loan Party. This
Section is not for the benefit of or enforceable by the Borrower.
          2.21. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any such Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions of Indemnified
Taxes applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

40



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay, and authorizes the
Administrative Agent to pay in its name, any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself, a
Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower certifying to such entitlement to
exemption from, or a reduced rate of, withholding or at a reduced rate.
          (f) If the Administrative Agent of any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes (including a credit in lieu of a cash refund) as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.21, it shall pay over such refund
to that Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.21 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the Governmental Authority with
respect to such refund); provided that the Loan Parties, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or any Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to the Governmental Authority. This Section 2.21(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information it deems confidential) to the Loan
Parties or to apply for any refund.
          2.22. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event that (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.15, (ii) any Lender delivers a notice
described in Section 2.16, (iii) any

41



--------------------------------------------------------------------------------



 



Lender delivers a certificate pursuant to Section 2.17 for an amount that is
materially greater than other Lenders, (iv) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.21, (v) any Lender defaults in its obligation to
make Loans hereunder or (vi) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification has been consented to
by the Required Lenders, the Borrower or the Administrative Agent may at the
sole expense and effort of the Borrower (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender, require such Lender to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement (or, in the case
of clause (vi) above, all of its interests, rights and obligations with respect
to the Type of Loans that is the subject of the related consent, amendment,
waiver or other modification) to an Eligible Assignee that shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment) and, in addition, with respect to clause (vi) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents; provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent and (z) the Borrower or such assignee shall have paid
to the affected Lender in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans of such Lender, respectively, plus all Fees and other amounts
accrued for the account of such Lender hereunder with respect thereto (including
any amounts under Sections 2.15 and 2.17); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s claim for compensation under Section 2.15 or 2.17, notice under
Section 2.16 or the amounts paid pursuant to Section 2.21, as the case may be,
cease to cause such Lender to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.16 (or in the case of Section 2.17, cease to
cause losses and expenses in an amount that is materially greater than the other
Lenders), or cease to result in amounts being payable under Section 2.21, as the
case may be (including as a result of any action taken by such Lender pursuant
to Section 2.22(b)), or if such Lender shall waive its right to claim further
compensation under Section 2.15 or 2.17 in respect of such circumstances or
event or shall withdraw its notice under Section 2.16 or shall waive its right
to further payments under Section 2.21 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section  2.22(a).
          (b) If (i) any Lender shall request compensation under Section 2.15,
(ii) any Lender delivers a notice described in Section 2.16 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.21, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document

42



--------------------------------------------------------------------------------



 



reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.15 or enable it to withdraw its notice pursuant to
Section 2.16 or would reduce amounts payable pursuant to Section 2.21, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
          2.23. L/C Funding Support; Letters of Credit.
          (a) L/C Funding Support. In order to obtain Letters of Credit from the
Issuing Bank, the Borrower has requested the Administrative Agent to procure
such Letters of Credit, and the Administrative Agent has agreed to do so. These
arrangements shall be coordinated by the Administrative Agent, subject to the
terms and conditions set forth below. The Administrative Agent shall not be
required to be the issuer of any Letter of Credit. The Administrative Agent will
be the account party for the application for each Letter of Credit, which shall
be in form and substance reasonably satisfactory to the Administrative Agent and
the Issuing Bank or on a computer transmission system approved by the
Administrative Agent and the Issuing Bank, or such other written form or
computer transmission system as may from time to time be approved by the
Administrative Agent and the Issuing Bank, and shall be duly completed in a
manner and at a time reasonably acceptable to the Administrative Agent and the
Issuing Bank, together with such other certificates, agreements, documents and
other papers and information as the Administrative Agent and the Issuing Bank
may reasonably request (the “L/C Application”). In the event of any conflict
between the terms of any L/C Application and this Agreement, for purposes of
this Agreement, the terms of this Agreement shall control.
          (b) Letters of Credit. Letters of Credit that are issued by the
Issuing Bank for the benefit of the Borrower shall be issued no later than the
Maturity Date. A Letter of Credit shall be issued only if (and upon issuance the
Borrower shall be deemed to represent and warrant to the Administrative Agent,
the Issuing Bank and each Lender that) (i) it is denominated in Dollars; (ii)
after giving effect to such issuance, the L/C Usage would not exceed the L/C
Sublimit ; (iii) the Borrower is in compliance with its obligations under
Section 2.23(d)(iii); (iv) it has an expiration date which is no later than the
Maturity Date; and (v) after giving effect to such issuance, the aggregate
number of Letters of Credit outstanding at such time would not exceed ten.
          (c) Issuance and Funding Notices. Whenever the Borrower desires the
issuance of a Letter of Credit, it shall deliver to the Administrative Agent an
Issuance Notice with respect to such Letter of Credit. The Borrower acknowledges
that the Issuing Bank shall issue the requested Letter of Credit only in
accordance with the Issuing Bank’s standard operating procedures and the terms
of its agreements with the Administrative Agent.
          (d) Funding of L/C Cash Collateral.
               (i) In order to request the Administrative Agent to procure the
issuance of a Letter of Credit by the Issuing Bank, the Borrower shall make cash
available to the Administrative Agent (the “L/C Cash Collateral”) solely from
either (A) all or part of the proceeds of a Term Loan (in which case, the
Borrower shall direct the Administrative Agent to credit such proceeds directly
to the L/C Cash Collateral Account in the relevant Borrowing

43



--------------------------------------------------------------------------------



 



Request) or (B) the proceeds of any L/C Cash Collateral released by any Issuing
Bank with respect to any Letter of Credit that has been terminated which was
initially funded with the proceeds of a Term Loan in accordance with the
provisions of Section 2.04(d).
               (ii) Such L/C Cash Collateral shall be credited to one or more
bank accounts opened in the name of a financial institution reasonably
acceptable to the Administrative Agent and over which the Administrative Agent
(and/or, at the Administrative Agent’s option, the Issuing Bank) shall have sole
dominion and control (collectively, the “L/C Cash Collateral Account”).
               (iii) The aggregate amount of L/C Cash Collateral credited to the
L/C Cash Collateral Account shall be at least equal to 100% of the aggregate
amount of L/C Usage at all times; provided that, during the continuance of an
Event of Default referred to in Sections 7(b) or (c) or any other Event of
Default that has been continuing for 30 days or more, the Borrower shall cause
without prior notice the aggregate amount of L/C Cash Collateral to be at least
equal to 105% of the aggregate amount of L/C Usage at all times.
               (iv) Upon the expiration or termination of any Letter of Credit,
subject to the release by the Issuing Bank of any L/C Cash Collateral over which
it has control with respect to such Letter or Credit or such L/C Funding
Support, the Borrower may request the issuance of new Letters of Credit in
accordance with the provisions of this Section 2.23.
               (v) Upon the Borrower’s request the Administrative Agent shall
apply the L/C Cash Collateral in prepayment of the Term Loans in accordance with
the provisions of Section 2.13 to the extent that after such giving effect to
such prepayment the Borrower still complies with its obligations under
Section 2.23(d)(iii). The parties hereto agree that the L/C Cash Collateral
shall be solely used for the purposes set forth in Section 2.23(e) and in this
Section 2.23(d)(v).
          (e) Reimbursement of L/C Funding Support Amounts.
               (i) The Borrower shall be irrevocably and unconditionally
obligated forthwith, without presentment, demand, protest or other formalities
of any kind, to reimburse the Administrative Agent for any amounts paid by the
Administrative Agent with respect to any Letter of Credit or any L/C Funding
Support including all reasonable fees, costs and expenses paid by the
Administrative Agent to the Issuing Bank) to the extent that the L/C Cash
Collateral in respect of the outstanding Letter of Credit is insufficient or is
not otherwise available to the Administrative Agent.
               (ii) Without limiting any of the foregoing, the Borrower hereby
agrees that (A) any L/C Cash Collateral may be utilized by the Administrative
Agent as cash collateral to secure the obligations of the Administrative Agent
to the Issuing Bank under the L/C Funding Support and (B) the Administrative
Agent shall have the right to apply, or to instruct the Issuing Bank to apply,
at any time the L/C Cash Collateral for the Administrative Agent’s obligations
under the L/C Funding Support for such Letter of Credit for the amount of any
drawing honored by the Issuing Bank thereunder.
          (f) Obligations Absolute. The obligation of the Borrower to the
Administrative Agent for the amounts paid by the Administrative Agent with
respect to any L/C Funding Support shall be unconditional and irrevocable and
shall be paid strictly in

44



--------------------------------------------------------------------------------



 



accordance with the terms hereof under all circumstances including any of the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, set off, defense or other
right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, a Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one of its
subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
subsidiaries; (vi) any breach hereof or any other Loan Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing.
          (g) Indemnification. Without duplication of any obligation of the
Borrower under Section 9.05, in addition to amounts payable as provided herein,
the Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the Issuing Bank and each Lender from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable documented fees, expenses and disbursements of counsel)
which the Administrative Agent, the Issuing Bank or any Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by the Issuing Bank or (ii) the failure of the Issuing Bank to
honor a drawing under any such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future of any
Governmental Authority.
          2.24. Superpriority Nature of Obligations and Loans. (a) Except as
otherwise provided in the Orders and the LandCo Cash Collateral Order, the Liens
granted to the Collateral Agent, for the benefit of the Secured Parties, shall
have the senior secured status afforded by Sections 364(c) and 364(d) of the
Bankruptcy Code, all as more fully provided in the Orders and the LandCo Cash
Collateral Order.
          (b) Except as otherwise provided in the Orders and the LandCo Cash
Collateral Order, the Obligations shall constitute superpriority administrative
expense claims in each of the Chapter 11 Cases, as more fully provided in the
Orders. Except as expressly set forth herein or in the Orders or the LandCo Cash
Collateral Order, no other claim having a priority superior or pari passu to
that granted to the Obligations shall be granted or approved.
          2.25. No Discharge; Survival of Claims. (a) The Obligations shall
survive the entry of an order (i) confirming any plan of reorganization in any
of the Chapter 11 Cases unless paid in full in cash; (ii) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or
(iii) dismissing any of the Chapter 11 Cases and (b) until the Full Payment of
the Obligations, the superpriority administrative claim granted to the
Obligations and all Liens granted to the Collateral Agent shall continue in full
force and effect and maintain their priority as set forth in the Orders.

45



--------------------------------------------------------------------------------



 



          2.26. Waiver of any Priming Rights. Other than the Carve-Out or as
expressly provided for in the Orders, the Borrower and each Guarantor hereby
irrevocably waives any right, pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority
than the Liens securing the Obligations, or to approve or grant a claim of equal
or superior priority to the Obligations.
ARTICLE III
Representations and Warranties
          Each of Holdings, the Borrower and the Affiliated Guarantors
represents and warrants to the Administrative Agent, the Collateral Agent and
each of the Lenders, with respect to itself and, in the case of Holdings and the
Borrower, each of its Subsidiaries, that:
          3.01. Organization; Powers. Holdings, the Borrower, each of the
Subsidiaries and each of the Affiliated Guarantors (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) subject to the entry of the Orders, has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in, and is in good
standing (where such concept is relevant) in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) subject
to the entry of the Orders, has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is a party and, in the
case of the Borrower, to borrow hereunder.
          3.02. Authorization; No Conflict. The Loan Documents (a) have been
duly authorized by all requisite corporate and, if required, stockholder action
and (b) subject to the entry of the Orders, will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Holdings, the
Borrower, any Subsidiary or any Affiliated Guarantor except as would not have a
Material Adverse Effect, (B) any order of any Governmental Authority except as
would not have a Material Adverse Effect or (C) except as set forth on
Schedule 3.02, any material provision of any material indenture, agreement or
other instrument to which Holdings, the Borrower, any Subsidiary or any
Affiliated Guarantor is a party or by which any of them or any of their property
is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such material indenture, agreement or
other instrument that (other than with respect to the Loan Documents) could
reasonably be expected to result in a Material Adverse Effect or (iii) result in
the creation or imposition of any Lien upon or with respect to any material
property or material assets now owned or hereafter acquired by Holdings, the
Borrower, any Subsidiary or any Affiliated Guarantor (other than any Lien
created hereunder or under the Security Documents or as expressly permitted
hereunder) that (other than with respect to the Loan Documents) could reasonably
be expected to result in a Material Adverse Effect.
          3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings, the Borrower and the Affiliated Guarantors and
constitutes, and each other Loan

46



--------------------------------------------------------------------------------



 



Document when executed and delivered by each Loan Party party thereto will
constitute, subject to the entry of the Orders, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms.
          3.04. Governmental Approvals. Except as set forth on Schedule 3.04 and
subject to the entry of the Orders, no action, consent or approval of,
registration or filing with or any other action by any Governmental Authority
(other than a Gaming Authority) is or will be required to enter into the Loan
Documents and borrow funds in connection therewith except for such as have been
made or obtained and are in full force and effect. Holdings, the Borrower, the
Subsidiaries and the Affiliated Guarantors have made, or promptly after the
Closing Date will make, all necessary applications to and, subject to any
additional time to obtain such consents, approvals and rulings contemplated by
Section 5.16 or as set forth on Schedule 3.04, have procured all necessary
consents, approvals and favorable rulings of all applicable Gaming Authorities
to (i) pledge the Equity Interests of the Borrower, the Subsidiary Guarantors
(other than the Affiliated Guarantors) and their respective subsidiaries, where
relevant, pursuant to the Pledge Agreements and/or the Guarantee and Collateral
Agreement, (ii) the restrictions on transfer and hypothecation of the stock and
equity securities of such Persons contained in Sections 6.02 and 6.04 of this
Agreement, in the Pledge Agreements and otherwise in the other Loan Documents
and (iii) otherwise enter into the Loan Documents and borrow funds in connection
therewith.
          3.05. Financial Statements. (a) The Borrower has heretofore furnished
to the Lenders:
               (i) audited annual financial statements consolidated or combined,
as applicable, of (x) Tropicana Casinos (including the Affiliated Guarantors),
and (y) Aztar, in each case for the 2006 fiscal years, audited by and
accompanied by the opinion of the relevant independent public accountants; and
               (ii) quarterly unaudited consolidated or combined, as applicable,
statements of income of Tropicana Casinos (including the Affiliated Guarantors)
for each of the quarters ending on March 31, 2007, June 30, 2008 and
September 30, 2008.
Such financial statements (A) present fairly the financial condition and results
of operations and cash flows of Tropicana Casinos as of such dates and for such
periods, (B) disclose all material liabilities, direct or contingent, of
Tropicana Casinos (including the Affiliated Guarantors) as of the dates thereof
and (C) were prepared in accordance with GAAP applied on a consistent basis,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes.
          (b) On and as of the Closing Date, the Projections are based upon
estimates and assumptions stated or referred to therein, all of which Holdings,
the Borrower, the Affiliated Guarantors and their Subsidiaries believe to be
reasonable and fair in light of current overall conditions and facts known to
Holdings and its Subsidiaries and, as of the Closing Date, reflect Holdings’ and
its Subsidiaries’ good faith and reasonable estimates of the future financial
performance of Borrower and its Subsidiaries and of the other information
projected therein for the periods set forth therein; as of the Closing Date,
management of Holdings believed that the Projections were reasonable and
attainable (subject to uncertainties and contingencies which may be beyond the
Borrower’s control).

47



--------------------------------------------------------------------------------



 



          3.06. Cash Flow Forecast. Each Cash Flow Forecast as of the time
delivered to the Administrative Agent, was prepared by Holdings, the Borrower,
the Affiliated Guarantors and their Subsidiaries (other than the LandCo
Subsidiaries) in light of the past operations of the business of Holdings, the
Borrower, the Affiliated Guarantors and their Subsidiaries (other than the
LandCo Subsidiaries), and reflects projections for the 13-week period beginning
on the Closing Date (or, to the extent amended pursuant to Section 6.13, such
date reflected therein), on a week by week basis. Each Cash Flow Forecast is
based upon estimates and assumptions stated therein, all of which Holdings, the
Borrower, the Affiliated Guarantors and their Subsidiaries (other than the
LandCo Subsidiaries) believe to be reasonable and fair in light of current
overall conditions and facts known to Holdings and its Subsidiaries and, as of
the Closing Date (or, to the extent amended pursuant to Section 6.13, such the
date reflected therein), reflect Holdings’ and its Subsidiaries’ (other than the
LandCo Subsidiaries) good faith and reasonable estimates of the future financial
performance of the Holdings, the Borrower, the Affiliated Guarantors and their
Subsidiaries (other than the LandCo Subsidiaries) and of the other information
projected therein for the periods set forth therein.
          3.07. No Material Adverse Change. Other than (a) the filing of the
Chapter 11 Cases, (b) the appointment of the trustee with respect to Evansville,
(c) the events of default under the Existing Loan Agreements and the
Subordinated Note Documents, (d) the proposed Atlantic City Facility Sale,
(e) the transactions contemplated in the Evansville Sale Purchase Agreement and
the Vicksburg Sale Purchase Agreement, (f) the terms of the Park Cattle
Settlement Arrangements and (g) the License Revocation relating to the Atlantic
City Facility, no event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since September 31,
2007.
          3.08. Title to Properties; Possession Under Leases. (a) Except as set
forth on Schedule 3.08, each of Holdings, the Borrower and the Subsidiary
Guarantors has good and marketable title to (including in connection therewith,
valid easements), or valid leasehold interests in, all its material properties
and assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02 or arising by operation of law.
          (b) Except as set forth on Schedule 3.08, each of Holdings, the
Borrower and the Subsidiary Guarantors has complied with all material
post-petition obligations under all material leases (including all leases of
Mortgaged Property) to which it is a party and all such leases are in full force
and effect. Each of Holdings, the Borrower and the Subsidiary Guarantors enjoys
peaceful and undisturbed possession under all such material leases. Subject to
the entry of the Orders, the granting of a Lien encumbering the proceeds of the
leasehold interest of Holdings, the Borrower and any Subsidiary Guarantor in any
Mortgaged Property (i) does not require landlord consent or approval under the
applicable lease that has not been obtained and (ii) will not violate or result
in a default under such lease.
          (c) As of the Closing Date, none of Holdings, the Borrower or any
Subsidiary Guarantor has received any actual notice of, nor has any actual
knowledge of, any pending or contemplated condemnation proceeding affecting the
Mortgaged Properties owned by it or any sale or disposition thereof in lieu of
condemnation.

48



--------------------------------------------------------------------------------



 



          (d) As of the Closing Date, other than with respect to the MontBleu
Hotel and Casino, none of Holdings, the Borrower or any Subsidiary Guarantor is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.
          3.09. Subsidiaries. Schedule 3.09 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein and the ownership interests of the Affiliated Guarantors.
The shares of capital stock or other ownership interests so indicated on
Schedule 3.09 held in such Subsidiary or Affiliated Guarantor are fully paid and
non-assessable and are owned by Holdings or the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents, the Orders, the LandCo Cash Collateral Order, the Existing
Security Documents and/or post petition Liens permitted under Section 6.02).
          3.10. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.10 and other than the Chapter 11 Cases, there are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the actual knowledge of Holdings, the Borrower or the
Affiliated Guarantors, threatened against Holdings, the Borrower, any Subsidiary
or any Affiliated Guarantor or any business, property or rights of any such
Person (i) that involve any Loan Document or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
          (b) None of Holdings, the Borrower, any of the Subsidiaries or any of
the Affiliated Guarantors or any of their respective material properties or
assets is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting the
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default would reasonably be expected to result in a Material Adverse Effect.
          (c) Certificates of occupancy and permits are in effect for each
Mortgaged Property as currently constructed, except where the failure to have
the same could not reasonably be expected to result in a Material Adverse
Effect, and true and complete copies of such certificates of occupancy as are
available using commercially reasonable efforts have been delivered to the
Collateral Agent as mortgagee with respect to each Mortgaged Property.
          3.11. Agreements. Subject to the entry of the Orders, none of
Holdings, the Borrower, any of the Subsidiaries or any of the Affiliated
Guarantors is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party, where such default would
reasonably be expected to result in a Material Adverse Effect.
          3.12. Federal Reserve Regulations. (a) None of Holdings, the Borrower,
any of the Subsidiaries or any of the Affiliated Guarantors is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

49



--------------------------------------------------------------------------------



 



          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
          3.13. Investment Company Act. None of Holdings, the Borrower, any
Subsidiary or any Affiliated Guarantor is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
          3.14. Tax Returns. Each of Holdings, the Borrower, the Subsidiaries
and the Affiliated Guarantors has filed or caused to be filed all Federal,
state, local and (to the extent it has foreign operations) foreign tax returns
required to have been filed by it and has paid or caused to be paid all taxes
then due and payable by it (whether or not shown as due on such returns but
after taking into account any valid extensions), except (a) taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower, such Subsidiary or such Affiliated Guarantor, as applicable, shall
have set aside on its books adequate reserves and (b) immaterial taxes so long
as no material asset or portion of Mortgaged Property of Holdings, the Borrower,
any Subsidiary or any Affiliated Guarantor is in jeopardy of being seized,
levied upon or forfeited. The Borrower does not intend to treat the Loans and
the Letters of Credit and the related transactions contemplated hereby as being
a “reportable transaction” and has not otherwise engaged in any “listed
transaction”(within the meaning of Treasury Regulation Section 1.6 011-4 of the
Code).
          3.15. No Material Misstatements. No information, report, financial
statement, agreement, documentary condition precedent, exhibit or schedule
furnished by or on behalf of Holdings or the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained as of the date of such
statement any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading when taken as a whole; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of
Holdings and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of Holdings) and due care in
the preparation of such information, report, financial statement, exhibit or
schedule (it being recognized that actual results are subject to uncertainties
and contingencies which may be beyond the Borrower’s control).
          3.16. Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, would reasonably be expected to result in material liability of the
Borrower or any of its ERISA Affiliates. Neither the Borrower nor any of its
ERISA Affiliates has nor has ever sponsored, maintained, contributed to or had
any obligation or liability with respect to any Plan subject to Title IV of
ERISA, nor does the Borrower nor any ERISA Affiliate have any present intention
to sponsor, maintain, contribute or have any obligation or liability with
respect to any Plan subject to Title IV of ERISA.
          3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, would not

50



--------------------------------------------------------------------------------



 



reasonably be expected to result in Holdings, the Borrower, any of the
Subsidiaries or any of the Affiliated Guarantors incurring material
Environmental Liabilities, each of Holdings, the Borrower, the Subsidiaries and
the Affiliated Guarantors is and has been in compliance with any Environmental
Law, which compliance includes obtaining, maintaining and complying with any
permit, license or other approval required under any Environmental Law for any
of their operations.
          (b) Except as set forth in Schedule 3.17 and except with respect to
any other matters that, individually or in the aggregate, would not reasonably
be expected to result in Holdings, the Borrower, any of the Subsidiaries or any
of the Affiliated Guarantors incurring material Environmental Liabilities
(i) none of Holdings, the Borrower or any Subsidiary or any of the Affiliated
Guarantors has contractually assumed any Environmental Liability of any Person,
(ii) has received, or to the actual knowledge of Holdings, the Borrower and the
Affiliated Guarantors, anticipates receiving, written notice of any claim,
order, agreement, or investigation with respect to any Environmental Liability
or (iii) knows of any basis for any claim with respect to any Environmental
Liability against or with respect to Holdings, the Borrower, any Subsidiary or
any Affiliated Guarantor.
          (c) No Lien under Environmental Laws has attached to any real
property, and to the knowledge of Holdings, the Borrower and the Affiliated
Guarantors, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien attaching to any such real property.
          (d) Except as disclosed on Schedule 3.17, neither the filing of the
Chapter 11 Cases nor the consummation of the transaction contemplated under this
Agreement require the consent of or filing with any Governmental Authority under
Environmental Law, and, except as disclosed on Schedule 3.17, none of the real
property assets are located in New Jersey, Indiana, or Connecticut.
          (e) Each of Holdings, the Borrower, the Subsidiaries and the
Affiliated Guarantors has made available to Lender copies of all existing
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liability and has provided to Lender copies of all
material environmental reports, including any “Phase I environmental site
assessments”, relating to any real property, in each case to the extent such
reports, reviews, audits and documents are in their possession, custody or
control.
          (f) None of the items disclosed on any part of Schedule 3.17, together
with all other conditions that might give rise to Environmental Liabilities,
would reasonably be expected to result in Holdings, the Borrower, any of the
Subsidiaries or any of the Affiliated Guarantors incurring such liabilities in
excess of $5,000,000 in the aggregate.
          3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower, the Affiliated
Guarantors and the Subsidiaries or by Columbia Sussex for the Borrower, the
Subsidiaries and the Affiliated Guarantors as of the Closing Date. As of such
date, all premiums have been duly paid to the extent due. The Borrower, the
Subsidiaries and the Affiliated Guarantors have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

51



--------------------------------------------------------------------------------



 



          3.19. Security Documents. The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto and to the extent set
forth in the Orders, will be effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
first priority (or in the case of the Liens granted by Tropicana Las Vegas and
its Subsidiaries a junior priority subject only to the Existing Las Vegas Liens
(and other Liens to which the Existing Las Vegas Liens are subject or which are
permitted to exist)) security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement) (or certificates or notes, as applicable,
presenting such Pledged Collateral) and the proceeds thereof except as
enforceability may be limited by applicable Gaming Laws (including licensing,
qualification and suitability approvals required by any Gaming Authority) and
the Lien created under Guarantee and Collateral Agreement shall (subject to the
further requirements of relevant Gaming Authorities) constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral, in each case prior and superior
in right to any other Person (except with respect to (A) post petition Liens
expressly permitted under Section 6.02, (B) the Carve-Out and (C) Liens having
priority by operation of law, (D) the Existing Las Vegas Liens and existing
Liens or other Liens permitted to exist senior thereto).
          3.20. Location of Real Property and Leased Premises. (a)
Schedule 3.20(a) lists completely and correctly as of the Closing Date all real
property owned by the Borrower, the Subsidiaries and the Affiliated Guarantors
and the addresses thereof. The Borrower, the Subsidiaries and the Affiliated
Guarantors own in fee all the real property set forth on Schedule 3.20(a).
          (b) Schedule 3.20(b) lists completely and correctly as of the Closing
Date all real property leased by the Borrower, the Subsidiaries and the
Affiliated Guarantors and the addresses thereof. The Borrower, the Subsidiaries
and the Affiliated Guarantors have valid leases in all the real property set
forth on Schedule 3.20(b), except as noted thereon.
          (c) Schedule 3.20(c) lists completely and correctly as of the Closing
Date all owned or leased ships and vessels (to the extent not listed on
Schedules 3.20(a) or 3.20(b)) of the Borrower, the Subsidiaries and the
Affiliated Guarantors and the location thereof. The Borrower, the Subsidiaries
and the Affiliated Guarantors own in fee or have valid leases on the properties
set forth on Schedule 3.20(c).
          3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes or lockouts against Holdings, the Borrower, any Subsidiary or any
Affiliated Guarantor pending or, to the actual knowledge of Holdings or the
Borrower, threatened. The hours worked by and payments made to employees of
Holdings, the Borrower, the Subsidiaries and the Affiliated Guarantors have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters that would
reasonably be expected to have a Material Adverse Effect. All payments due from
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor on account of
wages and employee health and welfare insurance and other benefits that would
reasonably be expected to have a Material Adverse Effect if not paid, have been
paid or accrued as a liability on the books of Holdings, the Borrower, such
Subsidiary or such Affiliated Guarantor.
          3.22. Sanctioned Persons. Patriot Act. (a) (i) The Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person in violation of the U.S.
sanctions administered by the Office of

52



--------------------------------------------------------------------------------



 



Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and (ii) none
of Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor, nor any
director, officer, senior manager or Affiliate of Holdings, the Borrower, any
Subsidiary or any Affiliated Guarantor is (A) a Person included in the Specially
Designated Nationals and Blocked Persons List, as published from time to time by
OFAC, or (B) currently subject to any U.S. sanctions administered by OFAC;
provided, however, that the scope of this representation and warranty is limited
to published U.S. regulatory requirements as at the date such representation is
given.
          (b) To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          3.23. Casino Leases. As of the Closing Date and except as set forth in
Schedule 3.23 and subject to the Orders and the LandCo Cash Collateral Order,
giving effect to the Loans made on the Closing Date and the execution of the
Loan Documents, in the opinion of the Borrower and Holdings, no default on
behalf of Holdings, the Borrower or the Subsidiaries exists under any of the
Casino Leases which, taking into account the pendency of the Chapter 11 Cases,
entitles the landlords thereunder to immediately terminate the same, including
without limitation, as a result of the granting of a leasehold deed of trust or
leasehold mortgage to the Administrative Agent.
          3.24. Reorganization Matters. (a) The Chapter 11 Cases were commenced
on the Petition Date in accordance with applicable law and proper notice thereof
and proper notice of the hearings to consider entry of the Interim Order has
been given and proper notice of the hearing to consider entry of the Final Order
will be given.
          (b) After the entry of the Interim Order and the Final Order, as
applicable, the Obligations will constitute allowed administrative expense
claims in each of the Chapter 11 Cases (other than Chapter 11 Cases relating to
the LandCo Subsidiaries) having priority over all administrative expense claims
and unsecured claims against Borrower and each of the Guarantors now existing or
hereafter arising, of any kind whatsoever, to the extent provided and as more
fully set forth in the Interim Order and the Final Order.
          (c) The Interim Order (with respect to the Interim Period) or the
Final Order (with respect to the period following the Interim Period), as the
case may be, is in full force and effect and has not been reversed, stayed,
modified, varied or amended without the consent of the Required Lenders.
          (d) After the entry of the Interim Order (with respect to the Interim
Period) or the Final Order (with respect to the period following the Interim
Period), notwithstanding the provisions of Section 362 of the Bankruptcy Code,
upon the Maturity Date (whether by acceleration or otherwise) of any of the
Obligations, the Agents and Lenders shall be entitled to

53



--------------------------------------------------------------------------------



 



immediate payment of such Obligations and to enforce the remedies provided for
hereunder and under the other Loan Documents, without further application to or
order by the Bankruptcy Court, as more fully set forth in and subject to the
Interim Order and the Final Order.
ARTICLE IV
Conditions of Lending
The obligations of the Lenders to make Loans and of the Administrative Agent to
procure the issuance of Letters of Credit hereunder are subject to the
satisfaction of the following conditions:
          4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):
          (a) The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Administrative Agent shall have
received an Issuance Notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.23.
          (b) The representations and warranties set forth in ARTICLE III and in
each other Loan Document shall be true and correct in all respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.
          (c) At the time of and immediately after such Credit Event, no event
shall have occurred and be continuing or would result from the consummation of
the applicable Credit Event that would constitute a Default or an Event of
Default.
          (d) In case of an issuance, amendment, extension or renewal of Letter
of Credit, after such issuance, amendment, extension or renewal, the L/C Usage
shall not exceed the L/C Sublimit.
          (e) Each Credit Event shall be deemed to constitute a representation
and warranty by the Borrower and Holdings on the date of such Credit Event as to
the matters specified in Sections 2.04, 4.01(b) and 4.01(c).
          (f) With respect to any Credit Event (i) during the Interim Period,
the aggregate amount of Loans being made available shall not exceed the Interim
Sublimit and (ii) following the Interim Period, the Bankruptcy Court shall have
entered the Final Order by no later than 30 days (which date may be extended for
up to an additional 15 days in the sole discretion of the Administrative Agent)
after the Petition Date, in form and substance satisfactory to Administrative
Agent (A) authorizing and approving the Credit Facilities, the Loan Documents
and the transactions contemplated hereby and by the other Loan Documents,
including, without limitation, the granting of the superpriority status,
security interests and liens, and the payment of all fees, referred to herein,
in any other Loan Document and in the Fee Letter and (B) lifting the automatic
stay to permit the Loan Parties to perform their obligations and the Agents and
the Lenders to exercise their rights and remedies with respect to the Credit
Facilities, this Agreement

54



--------------------------------------------------------------------------------



 



and the other Loan Documents, which Final Order shall be in full force and
effect, shall not have been reversed, vacated or stayed and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
Administrative Agent and Required Lenders. All orders entered by the Bankruptcy
Court (other than the orders entered by the Bankruptcy Court under the
Chapter 11 Cases relating to the LandCo Subsidiaries) pertaining to cash
management, cash collateral and adequate protection shall and all other motions
and documents filed or to be filed with, and submitted to, the Bankruptcy Court
in connection therewith shall be in form and substance reasonably satisfactory
to Administrative Agent. The administrative agent under the Existing Senior
Credit Agreement and the lenders thereunder shall not have objected to the entry
of the Final Order (or if they have objected, shall have agreed to withdraw such
objection); and pursuant to the terms of the Final Order, the automatic stay
shall have been modified to permit the creation and perfection of the Secured
Parties’ Liens and security interests and shall have been automatically vacated
to permit enforcement of Secured Parties’ rights and remedies under this
Agreement and the other Loan Documents.
          4.02. First Credit Event. On the Closing Date:
          (a) Orders and Other Bankruptcy Court Filings; First Day Orders;
Automatic Stay. (i) The Bankruptcy Court shall have entered the Interim Order by
no later than 5 days after the Petition Date, in form and substance satisfactory
to Administrative Agent and Collateral Agent (A) authorizing and approving the
Credit Facilities, the Loan Documents and the transactions contemplated hereby
and by the other Loan Documents, including, without limitation, the granting of
the superpriority status, security interests and liens, and the payment of all
fees, referred to herein, in any other Loan Document and in the Fee Letter and
(B) lifting the automatic stay to permit the Loan Parties to perform their
obligations and the Agents and the Lenders to exercise their rights and remedies
with respect to the Credit Facilities, this Agreement and the other Loan
Documents, which Interim Order shall be in full force and effect, shall not have
been reversed, vacated or stayed and shall not have been amended, supplemented
or otherwise modified without the prior written consent of Administrative Agent
and Required Lenders. All orders entered by the Bankruptcy Court pertaining to
cash management and adequate protection and all other motions and documents
filed or to be filed with, and submitted to, the Bankruptcy Court in connection
therewith shall be in form and substance satisfactory to Administrative Agent in
its sole discretion. The administrative agent under the Existing Senior Credit
Agreement and the lenders thereunder shall not have objected to the entry of the
Interim Order (or if they have objected, shall have agreed to withdraw such
objection).
               (ii) All First Day Orders related to cash management and the
LandCo Cash Collateral Order entered in the Chapter 11 Cases shall be in form,
scope and substance reasonably satisfactory to Administrative Agent.
          (b) All material legal matters incident to the Loan Documents shall be
reasonably satisfactory to the Lenders and to the Administrative Agent.
          (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and

55



--------------------------------------------------------------------------------



 



certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.
          (d) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the provisions of Sections 2.04, 4.01(b) and 4.01(c).
          (e) The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, (or be reasonably
satisfied that all Fees and other amounts due and payable will be paid on the
Closing Date from the proceeds of the Loans), including to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.
          (f) Subject to Section 5.16, the Security Documents shall have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force and effect on the Closing Date. The Collateral Agent on behalf of the
Secured Parties shall have a security interest on the Closing Date in the
Collateral of the type and priority described in the Security Documents and the
Orders (but subject to such Liens permitted under Section 6.02).
          (g) The Collateral Agent shall have received the results of a search
of the Uniform Commercial Code filings (or equivalent filings) made with respect
to the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence reasonably satisfactory to the Collateral
Agent that the Liens indicated in any such financing statement (or similar
document) would be permitted under Section 6.02 or have been or will be
contemporaneously released or terminated.
          (h) The Lenders shall have received (i) the financial statements and
opinion referred to in Section 3.05 and (ii) the Projections in form and
substance reasonably satisfactory to it.
          (i) The Administrative Agent shall have received a certificate in form
and substance satisfactory to it, dated the Closing Date and signed by a
Financial Officer of the Borrower, confirming that the Consolidated EBITDA of
Holdings, the Borrower, the Affiliated Guarantors and their Subsidiaries, for
the last twelve month period ending on March 31, 2008, calculated on a pro forma
basis is at least $85,000,000.

56



--------------------------------------------------------------------------------



 



          (j) The Administrative Agent shall have received copies of (i) the
Casino Services Agreements, (ii) the Services Agreements and (iii) the Negative
Pledge Agreements.
          (k) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
          (l) All applications, motions and other documents filed in connection
with the Credit Facilities and all First Day Orders shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.
          (m) The Administrative Agent shall have received from Holdings a Cash
Flow Forecast, in form and substance reasonably acceptable to, and approved by,
the Administrative Agent in its reasonable discretion.
ARTICLE V
Affirmative Covenants
          Each of Holdings, the Borrower (other than with respect to
Section 5.18) and each of the Affiliated Guarantors (with respect to
Sections 5.14, and 5.18 and as to other matters within its control) covenants
and agrees with each Lender that so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit have
been canceled or have expired (or have been Cash Collateralized in a manner
satisfactory to the Administrative Agent) and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, it will and each of Holdings and the Borrower will cause each of the
Subsidiaries (other than the LandCo Subsidiaries) to:
          5.01. Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.04.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business as a
Permitted Business; comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Gaming Authorities or
Governmental Authority, whether now in effect or hereafter enacted; and except
as permitted under Section 6.04, at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times.

57



--------------------------------------------------------------------------------



 



          5.02. Insurance. (a) Keep its insurable Mortgaged Properties
adequately insured at all times by financially sound and reputable insurers;
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it; and maintain
such other insurance as may be required by law.
          (b) Promptly following the Administrative Agent’s request, cause all
such policies covering any Collateral (except public liability, third party,
product liability and business interruption) to be endorsed or otherwise amended
to include a customary lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and, to
the extent customarily available at a commercially reasonable cost, to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
certificates of each such policies (and if requested, certified copies of all
such policies) to the Collateral Agent; cause each such policy, to the extent
customarily available at a commercially reasonable cost, to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent) together with evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
          (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time require.
          (d) With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury,

58



--------------------------------------------------------------------------------



 



death and property damage) and umbrella liability insurance against any and all
claims, in no event for a combined single limit of less than $25,000,000, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.
          (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
          (f) Use commercially reasonable efforts to obtain an endorsement for
the benefit of the Lenders with respect to the title or other insurance policy
issued to Tropicana Casinos (or any of its affiliates) with respect to the lease
of MontBleu Hotel and Casino (including with respect to any defaults thereunder)
or, if such endorsement cannot be obtained without undue burden or expense, the
implementation of arrangements reasonably satisfactory to the Administrative
Agent with respect to the maintenance of such policy, the agreement on the part
of the insured thereunder to enforce its rights thereunder and the use of any
proceeds therefrom (which may include the prepayment of Term Loans).
          5.03. Payment of Post-petition obligations and Taxes. Pay its
Indebtedness and other obligations that arise after the Petition Date promptly
and in accordance with their terms and pay and discharge promptly when due all
material Taxes (other than Taxes relating to pre-petition periods), assessments
and governmental charges or levies imposed after the Petition Date upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
diligently contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property.
          5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall promptly furnish to each
Lender:
          (a) within 120 days after the end of each fiscal year, its
consolidated and consolidating balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries and the Affiliated Guarantors as of
the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries and the Affiliated Guarantors during such year
(including a schedule setting forth, on a property by property basis, the income
statement, balance sheet and cash flow statements for each of the hotel, casino
and resort properties owned or leased by the Borrower, the Subsidiaries or the
Affiliated Guarantors), together with comparative figures for the immediately
preceding fiscal year, all audited by Ernst & Young LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the
Borrower, its consolidated Subsidiaries and the

59



--------------------------------------------------------------------------------



 



Affiliated Guarantors, on a consolidated and consolidating basis or Columbia
Sussex and its subsidiaries on a consolidated basis, as applicable, in
accordance with GAAP consistently applied;
          (b) within 45 days after the end of each fiscal quarter of each fiscal
year (or 60 days, in the case of the fiscal quarter ending June 30, 2008), its
consolidated and consolidating balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries and the Affiliated Guarantors as of
the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries and such Affiliated Guarantors during such
fiscal quarter and the then elapsed portion of the fiscal year, together with
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of the Financial Officers of the Borrower, as fairly
presenting the financial condition and results of operations of the Borrower,
its consolidated Subsidiaries and the Affiliated Guarantors, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;
          (c) concurrently with any delivery of financial statements or Approved
Cash Flow Forecast under Section 5.04(a), 5.04(b) and 5.04(d)(i), a certificate
of the accounting firm (in the case of Section 5.04(a)) (to the extent that the
accounting firm is willing to provide such certificate in accordance with its
customary business practice) or Financial Officer (in the case of Section
5.04(b) and 5.04(d)) opining on or certifying such statements or Approved Cash
Flow Forecast (which certificate, when furnished by an accounting firm, may be
limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) in the cases of the certificates delivered with respect
to Sections 5.04(a) and 5.04(b) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.09, 6.10 and 6.11;
          (d) (i) as soon as available and in any event at least one week prior
to the commencement of each month, a revised Cash Flow Forecast, (A) setting
forth in comparative form the actual cash receipts and cash disbursements for
the prior week and the variance from the projections in the Cash Flow Forecast
for such prior week, (B) a reasonably detailed oral or written explanation of
any such variance and, after 60 days after the Closing Date, a reasonably
detailed written explanation of any such variance, and (C) setting forth the
cash flow forecast for an additional week; provided that the Cash Flow Forecasts
delivered pursuant to clause 5.04(d)(i) shall be in substance reasonably
satisfactory to, and approved by, the Administrative Agent in its reasonable
discretion (an “Approved Cash Flow Forecast”); provided further, that the
Borrower shall use reasonable efforts to prepare the financial statements
referred to in clause (b) of the definition of “Cash Flow Forecast” on a
consolidating basis and to include such consolidating forecasts in the revised
Cash Flow Forecasts which are to be delivered under this Section 5.04(d) as soon
as possible and in any event from the date which is 70 days following the
Closing Date (or such other later date agreed to by the Administrative Agent)
and (ii) on or prior to the Thursday of each week (or if such day is not a
Business Day, Friday of such week, or if neither Thursday or Friday is a
Business Day, Wednesday of such week), an updated Cash Flow Forecast for the
succeeding 13-week period;
          (e) within 90 days after the beginning of each fiscal year of the
Borrower, a consolidated projection for such fiscal year (showing revenue,
EBITDA, capital expenditures for

60



--------------------------------------------------------------------------------



 



maintenance and capital expenditures for expansion, each for such period and on
a per property basis) and, promptly when available, any significant revisions of
such projections;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be;
          (g) promptly after the receipt thereof by Holdings, the Borrower, the
Affiliated Guarantors or any of their respective Subsidiaries, a copy of any
final “management letter” received by any such Person from its certified public
accountants relating to any deficiency or weakness in accounting practices or in
reported results of Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor and the management’s response thereto to the extent such accountants
are willing to provide such letters;
          (h) promptly after request by the Administrative Agent, to the extent
not prohibited by applicable law or regulation, copies of the Nevada
“Regulation 6.090 Report” and “6-A Report” (until the effective date of the
repeal of Regulation 6-A), copies of any other report required by any Gaming
Authority, and copies of any written communication to Holdings, the Borrower,
the Subsidiaries or the Affiliated Guarantors from any Gaming Authority advising
it of a violation of, or non-compliance with, any Gaming Law by Holdings, the
Borrower, the Subsidiaries or the Affiliated Guarantors where such violation or
non-compliance could reasonably be expected to result in fines in excess of
$100,000 or a License Revocation;
          (i) promptly after the request by the Administrative Agent on its own
behalf or on behalf of any Lender, all documentation and other information that
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act;
          (j) in the event that the Borrower or any of its ERISA Affiliates
intend to establish, sponsor, maintain or contribute or have any obligation or
liability with respect to any Plan subject to Title IV of ERISA, Borrower shall
promptly, and in any event within 10 Business Days prior to establishing,
maintaining or contributing, as applicable, to such Plan, inform the
Administrative Agent of such intention. Neither the Borrower nor any of its
ERISA Affiliates will establish, sponsor, maintain or contribute to any Plan
that would result in any obligation or liability that would result in, or could
reasonably be expected to result in, a Material Adverse Effect;
          (k) promptly following any request by the Administrative Agent on its
own behalf or on behalf of a Lender, on and after the effectiveness of the
Pension Act, copies of (i) any documents described in Section 101(k)(l) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Plan or Multiemployer Plan; provided that if the Borrower or any of its ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Plan or Multiemployer Plan, the Borrower or its
ERISA Affiliates shall promptly make a request for such documents or notices
from the such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and

61



--------------------------------------------------------------------------------



 



          (l) promptly, from time to time, after reasonable notice is given,
such other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor,
or compliance with the terms of any Loan Document, as the Administrative Agent
may request on its own behalf or on behalf of any Lender.
          5.05. Litigation and Other Notices. Furnish to the Administrative
Agent (who shall promptly notify the Lenders) prompt written notice after
obtaining knowledge thereof of the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
          (b) the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, the Subsidiaries and the Affiliated Guarantors in an
aggregate amount exceeding $10,000,000;
          (d) any other development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect; and
          (e) any notice of change in the Borrower’s corporate rating by S&P, in
the Borrower’s corporate family rating by Moody’s or in the ratings of the
Credit Facilities by S&P or Moody’s, or any notice from either such agency
indicating its intent to effect such a change or to place the Borrower or the
Credit Facilities on a “CreditWatch” or “WatchList” or any similar list, in each
case with negative implications, or its cessation of, or its intent to cease,
rating the Borrower or the Credit Facilities.
          5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral secured by it under any Security Document.
Holdings and the Borrower also agree promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
          (b) In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent upon its
reasonable request a certificate of a Financial Officer setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered pursuant to Section 5.14(i) or the date of
the most recent certificate delivered pursuant to this Section 5.06.

62



--------------------------------------------------------------------------------



 



          5.07. Reorganization Matters. (a) The Borrower will submit to the
Administrative Agent all pleadings, motions, applications and judicial
information, in each case filed by or on behalf of the Borrower or any Guarantor
with the Bankruptcy Court or provided by or to the Trustee (or any information
officer, examiner or interim receiver, if any, appointed in any Chapter 11 Case)
or any Committee, at the time such document is filed with the Bankruptcy Court,
or provided by or, to the Trustee (or any information officer, monitor or
interim receiver, if any, appointed in any Chapter 11 Case) or any Committee.
          (b) The Loan Parties will use their best efforts to obtain the
approval of the Bankruptcy Court of this Agreement and the other Loan Documents.
          5.08. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Subject to any applicable Gaming Laws, each Loan Party will, and
will cause each of its subsidiaries to, permit any representatives designated by
the Administrative Agent on its own behalf or on behalf of any Lender (being an
accountant, auditor, attorney, valuer or other professional adviser of the
Administrative Agent or such Lender), during normal business hours and upon
reasonable notice, to visit and inspect the financial records and the properties
of such Person at reasonable times and as often as reasonably requested (but in
no event more than twice annually unless a Default or Event of Default shall
have occurred and be continuing) and to make extracts from and copies of such
financial records, and permit any such representatives designated by the
Administrative Agent (on behalf of itself or any Lender) to discuss the affairs,
finances and condition of such Person with the officers thereof and independent
accountants therefor.
          (b) In the case of Holdings and the Borrower, at the request of the
Administrative Agent, use commercially reasonable efforts to cause the Credit
Facilities to be continuously rated by S&P or Moody’s, or both.
          5.09. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in Section 2.04.
          5.10. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, solely as it relates to Plans, and
(b) furnish to the Administrative Agent as soon as possible after, and in any
event within ten days after any responsible officer of Holdings, the Borrower or
any ERISA Affiliate knows or has reason to know that, any ERISA Event has
occurred that, alone or together with any other ERISA Event could reasonably be
expected to result in liability of Holdings, the Borrower or any ERISA Affiliate
in an aggregate amount exceeding $10,000,000, a statement of a Financial Officer
of Holdings or the Borrower setting forth details as to such ERISA Event and the
action, if any, that Holdings or the Borrower proposes to take with respect
thereto.
          5.11. Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any required remedial action in
material compliance with Environmental Laws; provided, however, that none of
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor shall be
required to

63



--------------------------------------------------------------------------------



 



undertake any such remedial action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
          5.12. Environmental Reporting. (a) Borrower, any Subsidiary or any
Affiliated Guarantor shall give Lender prompt notice (containing reasonable
detail) upon obtaining knowledge of any matter that would reasonably be expected
to result in the Borrower, any Subsidiary or any Affiliated Guarantor incurring
Environmental Liabilities in excess of $1,000,000 in the aggregate, and (b) if
(i) notice is provided to Lender under Section 5.12(a), or (ii) a breach of
Section 3.16 or Section 5.11 shall have occurred and be continuing for more than
30 days without Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor commencing activities reasonably likely to cure such breach, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such notice or request, at the
expense of the Loan Parties, an environmental site assessment report regarding
the matters which are the subject of such notice or request prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or remedial action in connection with such notice or
breach.
          5.13. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.16 or Section 5.11 shall have occurred and be
continuing for more than 30 days without Holdings, the Borrower, any Subsidiary
or any Affiliated Guarantor commencing activities reasonably likely to cure such
Default, at the written request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of the Loan Parties, an environmental site assessment report
regarding the matters which are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or remedial action in connection with such Default.
          5.14. Further Assurances. Take the following actions:
          (a) The Borrower shall execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages, ship mortgages and deeds of trust) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents. In addition, from time to
time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and the Subsidiary
Guarantors (including real and other properties acquired subsequent to the
Closing Date)). Such security interests and Liens will be created under the
Security Documents and other security agreements, mortgages (including ship
mortgages and vessel security agreements), deeds of trust and other instruments
and documents in form and substance reasonably satisfactory to the Collateral
Agent, and the Borrower shall deliver or cause to be delivered to the Lenders
all such

64



--------------------------------------------------------------------------------



 



instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. The Borrower and the Affiliated Guarantors agree
to provide such evidence as the Collateral Agent shall reasonably request as to
the perfection and priority status of each such security interest and Lien. In
furtherance of the foregoing, the Borrower and each of the Affiliated Guarantors
will give prompt notice to the Administrative Agent of the acquisition by it
and, in the case of the Borrower, including the acquisition by any of the
subsidiaries, of any real property (or any interest in real property) or gaming
vessel (or any interest in any gaming vessel) having a value in excess of
$2,500,000.
          (b) Upon the formation by any of the Loan Parties of any subsidiary,
the Borrower or such Affiliated Guarantor, where relevant, shall cause the
Person so acquired or formed (each an “Additional Guarantor”), as the case may
be to become a Subsidiary Guarantor of the Obligations. Such Additional
Guarantor shall become a Loan Party by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral
Agent. In addition, (i) such Additional Guarantor shall execute and deliver such
agreements and documents as the Administrative Agent, Collateral Agent or the
Required Lenders may reasonably request to grant a first priority perfected Lien
in respect of substantially all of its real and personal property in favor of
the Collateral Agent and the Lenders, and (ii) the Loan Parties owning equity
interests in such Additional Guarantor shall pledge all such equity interests in
such Additional Guarantor (subject to any necessary Gaming Authority approval,
which Holdings and the Borrower agree to use their best efforts to obtain). If
any such Additional Guarantor is a debtor in a case under Chapter 11 of the
Bankruptcy Code, the Borrower shall obtain an order of the Bankruptcy Court
confirming in such Additional Guarantor’s Chapter 11 Case extension of the terms
of the Orders to such Additional Guarantor as a debtor and a debtor in
possession.
          (c) If Evansville ceases to be an Excluded Subsidiary (except as a
result of the consummation of the Evansville Sale), the Borrower shall execute
promptly, or cause that its relevant subsidiary will execute promptly, any and
all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements) that may be required under applicable law, or that the
Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to (i) pledge the Equity Interest the relevant Loan
Parties hold in Evansville in favor of the Collateral Agent for the benefit of
the Secured Parties, (ii) procure that Evansville becomes an Additional
Guarantor under the Loan Documents, grants a Lien on all its assets in favor of
the Collateral Agent for the benefit of the Secured Parties and more generally
complies with the requirements of this Section 5.14 applicable to it, in each
case subject to Gaming Authority approval.
          (d) If Vicksburg ceases to be an Excluded Subsidiary (except as a
result of the consummation of the Vicksburg Sale), the Borrower shall execute
promptly, or cause that its relevant subsidiary will execute promptly, any and
all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements) that may be required under applicable law, or that the
Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to cause Vicksburg to become an Affiliated
Guarantor under the Loan Documents, grant a Lien on all its assets in favor of
the Collateral Agent for the benefit of the Secured Parties and

65



--------------------------------------------------------------------------------



 



more generally complies with the requirements of this Section 5.14 applicable to
it, in each case subject to Gaming Authority approval.
          (e) If either of Adamar or Manchester Mall ceases to be an Excluded
Subsidiary or if the Atlantic City Conservatorship Arrangements cease to be in
full force and effect (except as a result of the consummation of the Atlantic
City Facility Sale), the Borrower shall execute promptly, or cause that its
relevant subsidiary will execute promptly, any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
(i) pledge the Equity Interests the relevant Loan Parties hold in Adamar and
Manchester Mall in favor of the Collateral Agent for the benefit of the Secured
Parties, (ii) grant a Lien on the Excluded Collateral the relevant Loan Parties
own in favor of the Collateral Agent for the benefit of the Secured Parties,
(iii) cause that each of Adamar and Manchester Mall to become an Additional
Guarantor under the Loan Documents, grant a Lien on all its assets in favor of
the Collateral Agent for the benefit of the Secured Parties and more generally
complies with the requirements of this Section 5.14 applicable to it, in each
case subject to Gaming Authority approval.
          (f) If any of the Louisiana Entities ceases to be an Excluded
Subsidiary, the Borrower shall execute promptly, or cause its relevant
subsidiary to execute promptly, any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to (i) pledge the
Equity Interest the relevant Loan Parties held in such Louisiana Subsidiary in
favor of the Collateral Agent for the benefit of the Secured Parties, and
(ii) cause such Louisiana Subsidiary to become an Additional Guarantor under the
Loan Documents, to grant a Lien on all its assets in favor of the Collateral
Agent for the benefit of the Secured Parties and to comply with the requirements
of this Section 5.14 applicable to it.
          (g) Promptly following the Administrative Agent’s reasonable request,
subject to Gaming Authority approval to the extent required, the Borrower shall
execute, or shall cause its relevant subsidiaries to execute, the Pledge
Agreements and any and all further related documents and take all further
related action that may be required under applicable law, or that the Required
Lenders, the Administrative Agent or the Collateral Agent may request in their
sole discretion, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents.
          (h) Promptly following the Administrative Agent’s reasonable request,
subject to Gaming Authority approval to the extent required, execute Ship
Mortgages, Vessel Security Agreements any and all further related documents and
take all further related action that may be required under applicable law, or
that the Required Lenders, the Administrative Agent or the Collateral Agent may
request in their sole discretion, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents, in each case subject to Gaming
Authority approval.

66



--------------------------------------------------------------------------------



 



          (i) Promptly following the Closing Date and in any event before the
date of the Final Order, the Borrower shall:
               (i) deliver to the Administrative Agent a Perfection Certificate
with respect to the Loan Parties duly executed by a Responsible Officer of
Holdings and the Borrower;
               (ii) provide a copy of, or a certificate as to coverage under,
the insurance policies required by Section 5.02 and the applicable provisions of
the Security Documents, each of which shall be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement and to name the Collateral
Agent as additional insured; and
               (iii) provide to the Administrative Agent, on behalf of itself
and the Lenders, a reasonably satisfactory written opinion of Kirkland & Ellis
LLP, counsel for Holdings and the Borrower (A) addressed to the Administrative
Agent and the Lenders and (B) covering certain matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and Holdings and
the Borrower hereby request such counsel to deliver such opinion.
          5.15. Tropicana Las Vegas Dividends. In the event Tropicana Las Vegas
or any of its subsidiaries makes any dividend or other distribution (whether in
cash, securities or other property) to Tropicana Las Vegas Intermediate Holdings
or any of its direct or indirect parent companies that is not a Subsidiary
Guarantor, cause such amounts so received to be distributed to Aztar or to
another Subsidiary Guarantor.
          5.16. Approvals to Security Documents. In the event that Holdings and
the Borrower have not obtained all required approvals of all relevant Gaming
Authorities to the Security Documents prior to the Closing Date (or, if
applicable, at such date on which a Subsidiary becomes a Guarantor or grants a
Lien under the Security Documents), Holdings and the Borrower shall use
commercially reasonable efforts to promptly obtain, and shall in any event
receive, such approvals within 120 days (which date may be extended for up to an
additional 30 days in the sole discretion of the Administrative Agent) following
the Closing Date (or, if applicable, at such date on which a Subsidiary becomes
a Guarantor or grants a Lien under the Security Documents) or such later date as
the Administrative Agent shall determine in its reasonable discretion. The
Administrative Agent and the Lenders acknowledge that all such approvals are
within the discretion of the relevant Gaming Authorities and agree that no
pledge of, nor restriction upon the hypothecation or transfer of, the equity
securities of Holdings, the Borrower, the Affiliated Guarantors or any of their
respective subsidiaries which are Nevada, New Jersey, Mississippi, Louisiana or
Indiana gaming licensees may be effective unless and until Holdings, the
Borrower or the Affiliated Guarantors, as applicable, has made all necessary
applications to and procure all necessary consents, approvals and favorable
rulings of the Nevada Gaming Commission, the NJ Commission, the Indiana Gaming
Board, the Mississippi Gaming Commission, the Louisiana Gaming Control Board and
any other relevant Gaming Authorities, as applicable. The Administrative Agent
and the Lenders also acknowledge that further proceedings may be required for
the Administrative Agent and the Lenders to exercise any remedies set forth in
any Security Documents.
          5.17. Horizon and MontBleu Estoppels. Use reasonable efforts, where
commercially practicable, to obtain upon the Administrative Agent’s reasonable
request, the Horizon Estoppel Certificate and the MontBleu Estoppel Certificate.

67



--------------------------------------------------------------------------------



 



          5.18. Affiliated Guarantor Distributions. In the case of each
Affiliated Guarantor, transfer (as a subordinated loan or otherwise) to the
Borrower or any Subsidiary Guarantor (other than to another Affiliated
Guarantor) an amount in cash equal to 50% of any excess cash flow (after
excluding all cash amounts expected to be required to operate the business of
such Affiliated Guarantor) of such Affiliated Guarantor determined on an annual
basis beginning with the year ended December 31, 2008. Such subordinated loans
or other transfers shall be made within 90 days of the applicable fiscal year
and to the extent not previously made.
          5.19. Financial Advisor. (a) The Borrower shall maintain the retention
of Lazard (or any other investment bank or financial advisor of similar standing
appointed within 30 days of the termination of Lazard’s (or the previous
financial advisor’s) retention) on terms similar to the terms in effect on the
Closing Date or otherwise reasonably acceptable to the Administrative Agent and
the Lenders to advise the Borrower on all relevant reorganization matters and
matters relating to the implementation of the Atlantic City Facility Sale, the
Evansville Sale and the Vicksburg Sale.
          (b) The Borrower shall maintain the retention of AlixPartners, LLP (or
any other investment bank or financial advisor of similar standing appointed
within 30 days of the termination of AlixPartners, LLP’ (or the previous
restructuring advisor’s) retention) as restructuring advisors on terms similar
to the terms in effect on the Closing Date or otherwise reasonably acceptable to
the Administrative Agent and the Lenders.
          (c) The Lenders shall have the right at any time to appoint and retain
at Borrower’s expense a financial advisor satisfactory to Lenders in connection
with this Agreement and the other Loan Documents, which financial advisor shall
be permitted to exercise the rights of the Secured Parties under Sections 5.06
and 5.08, and the reasonable documented fees and expenses of which shall be
payable by Borrower in accordance with Section 9.05.
          5.20. Atlantic City Facility Sale, Evansville Sale, Vicksburg Sale.
Holdings and the other Loan Parties shall (a) expeditiously implement the
Atlantic City Facility Sale (to the extent applicable) and will not take, or
omit to take, any actions that could delay or prevent the implementation of the
Atlantic City Facility Sale or the Atlantic City Conservatorship Arrangements
(it being agreed and understood that (A) the Loan Parties have appealed certain
orders of the NJ Commission, which, if successful, will terminate the
obligations of the Loan Parties to proceed with the Atlantic City Facility Sale,
and (B) the Loan Parties reserve the right to object to, or take any other
actions with respect to, any Atlantic City Facility Sale if it is not in the
best interest of its creditors; provided that if such objection relates solely
to the consideration to be received in connection with such sale, such objection
shall only be made if such consideration is substantially below the fair market
value of such assets in its reasonable judgment), (b) report to the
Administrative Agent at least once a week on the progress of execution of the
Atlantic City Facility Sale, (c) report to the Administrative Agent promptly
following learning of any material development with respect to the Atlantic City
Facility Sale, the Evansville Sale, the Vicksburg Sale or any other Asset Sale
and (d) ensure that each of the milestone requirements set forth in
Schedule 5.20 with respect to the Atlantic City Facility Sale is met by the
applicable dates set forth therein.
          5.21. Minimum Drawing Requirement. The Term Loans shall be in a
minimum principal outstanding amount of $20,000,000 for a three month period
commencing on the first Business Day after the Interim Period.

68



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
          Each of Holdings, the Borrower and, as to matters within their
respective control, the Affiliated Guarantors, covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been cancelled or have expired
(or have been Cash Collateralized in a manner satisfactory to the Administrative
Agent) and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will not, and, in the
case of Holdings and the Borrower, it will not cause or permit any of the
Subsidiaries (other than the LandCo Subsidiaries) to:
          6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
          (a) Indebtedness of Holdings, the Borrower and their respective
subsidiaries existing on the Petition Date and set forth in Schedule 6.01;
          (b) Indebtedness created hereunder and under the other Loan Documents;
          (c) intercompany Indebtedness of the Borrower, the Subsidiaries and
the Affiliated Guarantors to the extent permitted by Section 6.03(c);
          (d) Indebtedness under performance bonds or with respect to workers’
compensation claims, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self insurance obligations, performance, bid
and surety bonds and completion guaranties in each case incurred in the ordinary
course of business;
          (e) Indebtedness incurred by the Borrower, the Subsidiaries or the
Affiliated Guarantors with respect to Hedge Agreements in the ordinary course of
business and not for speculative purposes;
          (f) (i) Indebtedness incurred by the Borrower, the Subsidiaries or the
Affiliated Guarantors in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case, other than
Indebtedness for borrowed money and (ii) Indebtedness arising from the honoring
of a check or draft drawn against insufficient funds;
          (g) guarantees and any other contingent obligations of the Borrower,
the Subsidiaries and the Affiliated Guarantors in respect of Indebtedness
otherwise permitted hereunder (both before or after any liability associated
therewith becomes fixed); and
          (h) other Indebtedness of the Borrower, the Subsidiaries (other than
Tropicana Las Vegas and its Subsidiaries) and the Affiliated Guarantors (not
listed in Sections 6.01(a) through 6.01(g)) in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding.
          6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or

69



--------------------------------------------------------------------------------



 



any Subsidiary now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof (collectively referred to in this
Section 6.02 as the “Assets”), except:
          (a) Liens on Assets of the Borrower, the Subsidiaries and the
Affiliated Guarantors existing on the Petition Date and set forth in
Schedule 6.02 (or to the extent not listed in Schedule 6.02, where the fair
market value of the Assets to which such Lien attaches is less than $5,000,000);
provided that such Liens shall secure only those obligations which they secure
on the Petition Date (together with any adequate protection obligations as set
forth in the Orders);
          (b) any Lien created under the Loan Documents (including L/C Cash
Collateral not in excess of $10,000,000) and Liens or claims granted pursuant to
the Orders;
          (c) Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;
          (d) landlord’s, banks’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business (or imposed by law) and securing obligations that are not due and
payable or which are being contested in compliance with Section 5.03;
          (e) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
          (f) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations),
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
          (g) zoning restrictions, easements, encroachments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the Assets subject
thereto or interfere with the ordinary conduct of the business of the Borrower,
any of its Subsidiaries or any of the Affiliated Guarantors;
          (h) Liens securing Indebtedness permitted under Section 6.01(h);
provided, that (i) such Liens secures Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets or
Capital Lease Obligations and Synthetic Lease Obligations, (ii) such Liens are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 100% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
completion of construction or improvement) and (iv) such security interests do
not apply to any property or assets of the Borrower, any Subsidiary or any
Affiliated Guarantor other than the fixed or capital assets which are acquired,
constructed or improved;
          (i) any interest or title of a lessor or sublessor under any lease of
real estate entered into by the Borrower, any Subsidiary or any Affiliated
Guarantor in the ordinary course of business;

70



--------------------------------------------------------------------------------



 



          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;
          (k) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
          (l) Liens solely on cash earnest money deposits made by the Borrower,
any Subsidiary or any Affiliated Guarantor in connection with a letter of intent
or purchase agreement permitted hereunder;
          (m) purported Liens evidenced by precautionary Uniform Commercial Code
financing statements filed in the ordinary course of business;
          (n) licenses of patents, trademarks and other intellectual property
rights granted by the Borrower, the Subsidiaries or the Affiliated Guarantors in
the ordinary course of business;
          (o) Liens arising out of consignment or similar arrangements for the
sale by the Borrower, the Subsidiaries or the Affiliated Guarantors of goods
through third parties in the ordinary course of business; and
          (p) Liens arising out of judgments or awards which do not result in a
Default or Event of Default.
          This Section 6.02 shall not be construed as a restriction upon the
hypothecation or transfer of the equity securities of any gaming licensee unless
and until all required approvals of relevant Gaming Authorities have been
obtained.
          6.03. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment in, any other Person, except:
          (a) investments by Holdings, the Borrower, the Subsidiaries and the
Affiliated Guarantors existing on the Petition Date in the Equity Interests of
the Borrower and the Guarantors;
          (b) Permitted Investments;
          (c) loans or advances made (i) among the Borrowers and the Subsidiary
Guarantors and (ii) by any Subsidiary that is not a Guarantor to the Borrower or
any of its Subsidiaries, in each case subject to the provisions of Section 6.17;
          (d) investments received in connection with trade credit or notes
receivable and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors or the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (e) deposits, prepayments and other credits to suppliers made in the
ordinary course of business;

71



--------------------------------------------------------------------------------



 



          (f) each Loan Party may make investments arising out of the receipt by
such party of non-cash consideration for any Asset Sale permitted hereunder;
          (g) guarantees and any other contingent obligations permitted under
Section 6.01(g);
          (h) investments consisting of Capital Expenditures permitted under
Section 6.09; and
          (i) the Borrower and the Subsidiary Guarantors may make investments in
community development projects to the extent required by any Governmental
Authority (including the Casino Reinvestment Development Authority).
          6.04. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary or any
Affiliated Guarantor, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that (i) the Borrower, any Subsidiary and any
Affiliated Guarantor may purchase and sell or swap inventory in the ordinary
course of business and (ii) if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (w) any wholly owned Subsidiary Guarantor may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (x) any
wholly owned Subsidiary Guarantor may merge into or consolidate with any other
wholly owned Subsidiary Guarantor in a transaction in which the surviving entity
is a wholly owned Subsidiary Guarantor and no Person other than the Borrower, a
wholly owned Subsidiary Guarantor receives any consideration, (y) any Affiliated
Guarantor may merge into or consolidate with any other Affiliated Guarantor in a
transaction in which the surviving entity is an Affiliated Guarantor and no
Person other than the Borrower, a wholly owned Subsidiary Guarantor or an
Affiliated receives any consideration and (y) any Loan Party may purchase, lease
or otherwise acquire all or substantially all of the assets of any other Loan
Party or sell, transfer, lease or dispose of all or substantially all of its
assets to any other Loan Party.
          (b) Other than in the case of (A) mergers effected pursuant to
Section 6.04(a)(ii) and (B) any Excluded Asset Sales, (x), make any Asset Sale
otherwise permitted under Section 6.04(a) unless (i) such Asset Sale is for
consideration at least 75% of which is cash, (ii) such consideration is at least
equal to the fair market value of the assets being sold, transferred, leased or
disposed of and (iii) (I) the fair market value of all assets sold, transferred,
leased or disposed of pursuant to this Section 6.04(b) (other than Asset Sales
by any LandCo Subsidiary) shall not exceed $5,000,000 in the aggregate or
(II) if such Asset Sale is effected by any LandCo Subsidiary, the Net Cash
Proceeds resulting therefrom are applied in accordance with the Orders, the
Existing Las Vegas Credit Agreement and the provisions of Section 2.14(a), if
applicable; provided that the foregoing restrictions of clauses (i) and (ii) of
this Section 6.04(b) shall not apply to transfers of condemned property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority that has condemned such property.

72



--------------------------------------------------------------------------------



 



          This Section 6.04 shall not be construed as a restriction upon the
hypothecation or transfer of the equity securities of any gaming licensee unless
and until all required approvals of relevant Gaming Authorities have been
obtained.
          6.05. Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) Holdings, the Borrower, the Subsidiaries and the
Affiliated Guarantors may make Restricted Payments in the form of distributions
payable solely in the common stock or other common Equity Interests of such
Person, (iii) CP Laughlin, Vicksburg and Jubilee may make Permitted Tax
Distributions; provided, however, that all Restricted Payments made pursuant to
this clause (iii) are used by the recipients thereof for the purposes specified
herein within 60 days of the receipt thereof, (iv) the Borrower, any Subsidiary
or any Affiliated Guarantor may repurchase or redeem common stock or other
common Equity Interests of the Borrower, any Subsidiary or any Affiliated
Guarantor to the extent required by any Gaming Authority to prevent a License
Revocation or otherwise, (v) Greenville may make distributions to the minority
holders of its Equity Interests to the extent required by its operating
agreement as in effect on the Closing Date (or as amended in a manner approved
by the Required Lenders) and (vi) Holdings, the Borrower, the Subsidiaries and
the Affiliated Guarantors may make Restricted Payments to the extent provided in
(and on the terms and subject to the conditions of) the Services Agreements and
Casino Services Agreements (as such agreements exist on the date hereof).
          (b) Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor to
create, incur or permit to exist any Lien upon any of its property or assets, or
(ii) the ability of any Subsidiary or any Affiliated Guarantor to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law, any
Gaming Authority or by any Loan Document or an Indebtedness permitted under
Section 6.01(a), (B) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
subsidiary that is to be sold and such sale is permitted hereunder, (C) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness or effecting a refinancing of
Indebtedness permitted hereunder if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (D) clause (i) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (E) clause (i) of the foregoing shall not
apply to software and other Intellectual Property licenses pursuant to which a
Loan Party or Subsidiary is the licensee of the relevant software or
Intellectual Property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license),
(F) clause (i) of the foregoing shall not apply to prohibitions and limitations
in effect on the date hereof and listed on Schedule 6.05, (G) clause (i) of the
foregoing shall not apply to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereby, (H) clause (i) of the foregoing shall not apply to customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (I) clause (i) of the foregoing shall not apply to customary

73



--------------------------------------------------------------------------------



 



restrictions and conditions contained in any agreement relating to an asset sale
permitted by Section 6.04, (J) clause (i) of the foregoing shall not apply to
any agreement in effect at the time any Person becomes a subsidiary of the
Borrower or an Affiliated Guarantor, so long as such agreement was not entered
into in contemplation of such Person becoming a subsidiary of the Borrower or an
Affiliated Guarantor and (K) clause (i) of the foregoing shall not apply to any
contractual obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject to the applicable
contractual obligation.
          6.06. Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that (i) the Borrower, any
Subsidiary or any Affiliated Guarantor may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower, such Subsidiary or such
Affiliated Guarantor than could be obtained on an arm’s-length basis from
unrelated third parties, (ii) Greenville may make the distributions permitted by
Section 6.05(a)(v), (iii) the Borrower, any Subsidiary or any Affiliated
Guarantor may enter any transaction contemplated by, and on the terms and
subject to the conditions of, the Services Agreements (including with respect to
employment arrangements to the extent contemplated therein) or the Casino
Services Agreements (in each case, as such agreements exist on the date hereof),
(iv) Holdings, the Borrower, the Subsidiaries and the Affiliated Guarantors may
engage in the transactions expressly permitted by Section 6.05 and (v) the
Borrower, any Subsidiary and any Affiliated Guarantor may provide reasonable
indemnification rights and directors’ and officers’ liability insurance coverage
to any of its or its subsidiaries’ directors and officers.
          6.07. Business of Holdings, Borrower, the Affiliated Guarantors and
Subsidiaries. (a) With respect to Holdings, engage in any business activities or
have any assets or liabilities other than its ownership of the Equity Interests
of the Borrower and activities and liabilities incidental thereto, including its
liabilities pursuant to the Guarantee and Collateral Agreement, the Pledge
Agreements, and the Indebtedness permitted under Section 6.01(a); and
          (b) With respect to the Borrower, each Subsidiary and each Affiliated
Guarantor, engage at any time in any business or business activity other than a
Permitted Business.
          6.08. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower, any of the Subsidiaries or any of the Affiliated Guarantors is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would be materially adverse to Holdings, the Borrower,
any of the Subsidiaries, any of the Affiliated Guarantors or the Lenders or
(ii) any material waiver, supplement, modification or amendment of (x) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (y) an agreement set forth on
Schedule 6.08(a) or (z) any lease between the Borrower or a Subsidiary Guarantor
and an Affiliate of the Borrower or such Subsidiary Guarantor that has the
effect of increasing the rental amounts payable thereunder, in each case, to the
extent any such waiver, supplement, modification or amendment would be adverse
to the Lenders in any material respect.

74



--------------------------------------------------------------------------------



 



          (b) (i) Make any distribution, whether in cash, property, securities
or a combination thereof, in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness outstanding on the Petition Date
other than (A) payments of interest accruing thereon and permitted under the
Chapter 11 Cases and (B) repayment of the Indebtedness incurred under the
Existing Senior Credit Agreement solely with the Net Cash Proceeds arising from
any Excluded Sale, (ii) pay in cash any amount in respect of any Indebtedness or
preferred Equity Interests that may at the obligor’s option be paid in kind or
in other securities.
          6.09. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower, the Subsidiaries and the Affiliated
Guarantors, on a cumulative basis from the Closing Date through and including
the date specified below, to exceed the amounts set forth below opposite such
date:

          Month ending on   Amount ($)  
May 31, 2008
    3,100,000  
June 30, 2008
    6,200,000  
July 31, 2008
    8,100,000  
August 31, 2008
    9,600,000  
September 30, 2008
    11,100,000  
October 31, 2008
    12,400,000  
November 30, 2008
    13,600,000  
December 31, 2008
    15,100,000  
January 31, 2009
    16,400,000  
February 28, 2009
    18,000,000  
March 31, 2009
    19,500,000  
April 30, 2009
    20,900,000  

          6.10. Consolidated EBITDA. Permit Holdings’ Consolidated Adjusted
EBITDA as at the end of any fiscal month (a) to be less than the amount set
forth below in the second column opposite such month and (b) on a cumulative
basis since the Closing Date, to be less than the amount set forth below in the
third column opposite the last month in such period:

                              Consolidated Adjusted     Consolidated Adjusted  
EBITDA     EBITDA   (in $, on a cumulative basis Month ending on   (in $, on a
monthly basis)   since the Closing Date)
May 31, 2008
    0.00       6,200,000  
June 30, 2008
    4,500,000       11,300,000  
July 31, 2008
    6,700,000       19,000,000  

75



--------------------------------------------------------------------------------



 



                              Consolidated Adjusted     Consolidated Adjusted  
EBITDA     EBITDA   (in $, on a cumulative basis Month ending on   (in $, on a
monthly basis)   since the Closing Date)
August 31, 2008
    5,800,000       25,600,000  
September 30, 2008
    4,900,000       31,100,000  
October 31, 2008
    4,900,000       36,700,000  
November 30, 2008
    3,500,000       40,700,000  
December 31, 2008
    3,400,000       44,600,000  
January 31, 2009
    4,400,000       49,600,000  
February 28, 2009
    7,100,000       57,800,000  
March 31, 2009
    6,600,000       65,400,000  
April 30, 2009
    5,800,000       72,000,000  

In the event any of Evansville, Vicksburg, Adamar or Manchester Mall ceases to
be an Excluded Subsidiary, the Borrower and the Administrative Agent agree to
negotiate in good faith with a view to agreeing to an amendment to Sections 6.09
and 6.10, which are necessary to provide the Lenders comparable protection to
that evidenced by those Sections as at the Closing Date, and to provide the Loan
Parties comparable cushion to that evidenced by those Sections as at the Closing
Date; provided that, solely for the purpose of compliance with Sections 6.09 and
6.10, none of Evansville, Vicksburg, Adamar or Manchester Mall shall cease to be
an Excluded Subsidiary unless the Administrative Agent is satisfied that
Sections 6.09 and 6.10 have been amended in accordance with the principles set
forth in this paragraph.
          6.11. Minimum Liquidity. Permit, at any time after the Interim Period,
the sum of (a) all available cash held by any Loan Party in a deposit account
(and excluding all cash held at any of its casinos), (b) all unrestricted
Permitted Investments of the Loan Parties and (c) the aggregate unused amount of
the Commitments in effect at such time, to be less than $7,000,000 in the
aggregate.
          6.12. Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than December 31.
          6.13. Cash Flow Forecast. The aggregate amount of Disbursements
incurred by Holdings, the Affiliated Guarantors and their respective
Subsidiaries (other than the LandCo Subsidiaries) shall not exceed 115% (or 120%
with respect to the Approved Cash Flow Forecasts delivered in May and June of
2008), of the cumulative amount of Disbursements set forth in the Approved Cash
Flow Forecast for such period.
          6.14. Chapter 11 Claims. No Loan Party shall, nor shall any Loan Party
permit any of the Subsidiaries to, agree to, incur, create, assume, suffer to
exist or permit (a) any administrative expense, unsecured claim, or other
superpriority claim or lien which is pari passu with or senior to the claims of
the Secured Parties against the Loan Parties hereunder, or apply to the
Bankruptcy Court for authority to do so, except for the Carve-Out, the Existing
Las Vegas Liens or as otherwise provided in the Orders or (b) any obligation to
make or provide adequate

76



--------------------------------------------------------------------------------



 



protection (whether by the payment of cash or otherwise) other than as expressly
set forth in the Orders, without the consent of Administrative Agent and
Required Lenders.
          6.15. The Orders. No Loan Party shall, nor shall any Loan Party permit
any of its subsidiaries to, make or permit to be made any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to the Orders without the prior written consent of Administrative
Agent and Required Lenders.
          6.16. Tax Status. No Loan Party shall, nor shall permit any of its
subsidiaries, to elect to be treated as an entity taxable as a corporation for
U.S. federal income tax purposes.
          6.17. Tropicana Las Vegas. Notwithstanding anything to the contrary in
the Loan Documents, no Loan Party (other than the LandCo Subsidiaries) shall,
nor shall permit any of its subsidiaries, to (a) incur, create, assume or permit
to exist any Indebtedness from, (b) purchase or acquire any additional Equity
Interests in, make or permit to exist any loans or advances (including the
downstreaming of the proceeds of the Term Loans) to, or make or permit to exist
any investments in or (c) merge into or consolidate with, purchase any asset
from or sell any asset to, any LandCo Subsidiaries, except short term loans or
advances or investments made in ordinary course of business, on arms’ length
terms, consistent with past practices and not exceeding at any time $15,000,000
in the aggregate. Further notwithstanding anything to the contrary in the Loan
Documents, the Borrower shall not permit any of the LandCo Subsidiaries to incur
Indebtedness other than in the form of a working capital debtor-in-possession
credit facility, in an aggregate amount at any time outstanding in excess of
$15,000,000 less the amounts utilized in reliance on the immediately prior
sentence; provided that such that such working capital debtor-in-possession
credit facility (i) may be secured by a Lien on the assets of the LandCo
Subsidiaries and (ii) is without recourse to Holdings, the Borrower, the
Affiliated Guarantors and their respective Subsidiaries (other than the LandCo
Subsidiaries).
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty contained in any report,
certificate, financial statement or other instrument furnished pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due and payable under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of 3 days;

77



--------------------------------------------------------------------------------



 



          (d) default shall be made in the due observance or performance by
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor of any
covenant, condition or agreement contained in Section 5.01(a), 5.05(a), 5.09,
5.14(h) or 5.19 or in ARTICLE VI;
          (e) default shall be made in the due observance or performance by
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 days (or 10 days if such default occur under
Sections 5.14(a) to (g)) after notice thereof from the Administrative Agent or
any Lender to the Borrower;
          (f) (i) Holdings, the Borrower, any Subsidiary or any Affiliated
Guarantor shall fail to pay any principal or interest due in respect of any
Material Indebtedness, when and as the same shall become due and payable or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity, in each case, taking
into account any period of grace specified in the instrument or agreement under
which such Material Indebtedness was created, as a result of a default or event
of default (or similar event) or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity as
a result of a default or event of default (or similar event); provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided that this Section (f) shall not apply to Material
Indebtedness in respect of (A) purchase money or vendor financing if such
failure is a result of a good-faith dispute with the holders of such
Indebtedness and such failure is remedied or waived by the holders of such
Indebtedness and (B) Indebtedness incurred on or before the Petition Date if the
automatic stay is applicable and the Indebtedness is therefore not collectible;
          (g) one or more unstayed judgments shall be rendered against Holdings,
the Borrower, any Subsidiary, any Affiliated Guarantor or any combination
thereof for a liability (not part or fully covered by insurance or effective
indemnity) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Holdings, the Borrower, any Subsidiary or any Affiliated Guarantor to enforce
any such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $10,000,000 (to the extent not adequately covered
by insurance (less any deductible) in respect of which a solvent, unaffiliated
and reputable insurance company has acknowledged coverage in writing) or (ii) is
for injunctive relief and would reasonably be expected to result in a Material
Adverse Effect;
          (h) an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower or any Subsidiary Guarantor in an aggregate
amount exceeding $20,000,000;
          (i) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral

78



--------------------------------------------------------------------------------



 



Agreement (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);
          (j) at any time (i) the Guarantee and Collateral Agreement with
respect to any Guarantor for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (in accordance with
its terms) or shall be declared to be null and void or any Guarantor shall
repudiate its obligations thereunder, (ii) this Agreement, any Security Document
or any other Loan Document ceases to be in full force and effect (other than by
reason of the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the Security Document and the Orders, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document, or the Liens and claim
priorities provided for in the Loan Documents and the Orders, in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document;
          (k) any License Revocation (other than the License Revocation relating
to the Atlantic City Facility or Evansville for so long Evansville is an
Excluded Subsidiary) shall have occurred and remains continuing for more than
five Business Days;
          (l) any termination of the Casino Leases or any other lease which is
the subject of a leasehold mortgage or leasehold deed to trust securing the
Obligations, or of the charter party lease of the vessel used in connection with
Greenville’s Lighthouse Point Casino gaming operations shall have occurred in
each case, where such termination would have a Material Adverse Effect;
          (m) there shall have occurred a Change in Control; or
          (n) (A) any Loan Party is required to pay any amount relating to the
Park Cattle Dispute under the Park Cattle Settlement Arrangements, or (B) the
Park Cattle Settlement Arrangements is terminated, revoked, rejected or shall
cease to be in full force and effect for any reason or is amended in a way which
is adverse to any Loan Party or the Secured Parties or that would result in the
claims under the Park Cattle Settlement Arrangements being senior to the
Obligations; or
          (o) (A) any default occurs under any Casino Services Agreement, any
Services Agreement or any Negative Pledge Agreement, (B) any Casino Services
Agreement, any Services Agreement or any Negative Pledge Agreement is
terminated, revoked, rejected or shall cease to be in full force and effect for
any reason or is amended in a way which is materially adverse to any Loan Party
or the Secured Parties; or
          (p) (i) the bringing of a motion, taking of any action or the filing
of any plan of reorganization or disclosure statement attendant thereto by
Borrower or any Guarantor in any of the Chapter 11 Cases: (A) to obtain
additional financing under Section 364(c) or (d) of the Bankruptcy Code or not
otherwise permitted pursuant to the Loan Documents except, with the consent of
each of Administrative Agent and Required Lenders, in connection with any
financing the proceeds of which shall be used to repay in full the Obligations
(other than contingent indemnity obligations); (B) to grant any Lien on any
Collateral except as permitted hereunder and under the other Loan Documents;
(C) except as provided in the Interim Order or Final Order, as the case may be,
to use cash collateral of the Secured Parties under Section 363(c) of the

79



--------------------------------------------------------------------------------



 



Bankruptcy Code without the prior written consent of each of Administrative
Agent and Required Lenders; (D) except as permitted hereunder, which is
materially adverse to the Agents and the Lenders or their rights and remedies
hereunder, or their interest in the Collateral, including, without limitation,
any such action or actions which seek to reduce, set-off or subordinate the
Obligations or challenge any Secured Party’s Lien in any of the Collateral; or
(E) that seeks to reduce, set-off or subordinate the Obligations or challenge
Collateral Agent’s or any Lender’s Lien in any of the Collateral; or
               (ii) the filing by any Loan Party of any plan of reorganization
that does not provide for indefeasible payment in full and satisfaction of the
Obligations as required herein, prior to the effective date of such plan of
reorganization; or
               (iii) either Order shall be reversed, amended, supplemented,
stayed, vacated or otherwise modified (or any Loan Party shall apply for
authority to do so) without the prior written consent of Administrative Agent
and Required Lenders, or shall cease to be in full force and effect or is stayed
in any respect; or any Loan Party fails to perform any of its obligations under
any Order; or
               (iv) the dismissal of any Chapter 11 Case, or the conversion of
any Chapter 11 Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or any Loan Party shall file a motion or other pleading seeking
the dismissal or conversion of any Chapter 11 Case; or
               (v) except the Orders and the LandCo Cash Collateral Order, the
entry of an order by the Bankruptcy Court granting relief from or modifying the
automatic stay of Section 362 of the Bankruptcy Code (A) to allow any creditor
to execute upon or enforce a Lien on any Collateral in excess of $2,500,000 in
the aggregate, or (B) with respect to any Lien of or the granting of any Lien on
any Collateral to any state or local environmental or regulatory agency or
authority that would have a Material Adverse Effect or priority over any Lien of
the Lenders or (C) to allow any creditor to execute upon or enforce a Lien on
any Collateral in excess of $2,500,000 individually or in the aggregate; or
               (vi) the Final Order is not entered within 30 days (which date
may be extended for up to an additional 15 days in the sole discretion of the
Administrative Agent) of the date of entry of the Interim Order, or, in any
event, the Final Order is not entered immediately following the expiration of
the Interim Order; or
               (vii) the payment, prior to payment in full of the Obligations
(other than contingent indemnity obligations), of any claim or claims under
Section 506(c) of the Bankruptcy Code against or with respect to any of the
Collateral (other than the Collateral which is subject to the Las Vegas Existing
Liens and); or
               (viii) the entry of an order in any of the Chapter 11 Cases
avoiding or requiring repayment of any portion of the payments made on account
of the Obligations; or
               (ix) the appointment of an interim or permanent trustee in any
Chapter 11 Case or the appointment of a receiver, responsible officer or an
examiner in any Chapter 11 Case with powers beyond the duty to investigate and
report, as set forth in Section 1106(a)(3) of the Bankruptcy Code; or the sale
without the consent of Administrative Agent and Required Lenders, of all or
substantially all of Borrower’s or any Guarantor’s assets

80



--------------------------------------------------------------------------------



 



(except as permitted by Section 6.04) either through a sale under Section 363 of
the Bankruptcy Code, through a confirmed plan of reorganization in any
Chapter 11 Case, or otherwise, that does not provide for payment in full of the
Obligations (other than contingent indemnity obligations) and termination of
Lenders’ commitment to make Loans or other extensions of credit hereunder; or
               (x) the entry of an order in any of the Chapter 11 Cases granting
any other superpriority administrative claim or Lien equal or superior to that
granted to any Agent, on behalf if itself and Lenders (other than the Carve-Out,
the Existing Las Vegas Liens and as expressly provided in the Order), or any
Loan Party shall file any pleading requesting such relief; or
          then, and in every such event, and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower (without further order of,
application to, or action by, the Bankruptcy Court), take either or both of the
following actions, at the same or different times:
               (1) terminate forthwith the Commitments; and
               (2) declare the Loans and all other Obligations then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees, applicable Prepayment Premium and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding. Each of the Administrative Agent and the Lenders
acknowledges that its ability to pursue the remedies described in this paragraph
may be subject to, and limited by, the terms of applicable Gaming Laws. In
addition, subject solely to any requirement of the giving of notice by the terms
of the Orders (provided that no such notice shall be required for the purpose of
freezing or blocking any deposit or securities accounts which are Collateral),
the automatic stay provided in section 362 of the Bankruptcy Code shall be
vacated as provided in the Orders without further action or order of the
Bankruptcy Court and the Agents and the Lenders shall be entitled to exercise
all of their respective rights and remedies under the Loan Documents, including,
without limitation, all rights and remedies with respect to the Collateral.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          8.01. Appointment of Agents. Silver Point Finance LLC is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and each Lender hereby authorizes Silver Point Finance LLC,
in such capacity, to act as its agent in accordance with the terms hereof and
the other Loan Documents. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable. The
provisions of this ARTICLE VIII are solely for the benefit of Agents and Lenders
and no

81



--------------------------------------------------------------------------------



 



Loan Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings, the Borrower, the Affiliated Guarantors or any of their
subsidiaries. .
          8.02. Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies and perform such duties hereunder and under the other Loan
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such actions, powers, rights and remedies as
are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have or be
deemed to have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon any Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.
          8.03. General Immunity. (a) No Responsibility for Certain Matters. No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of any Loan Party to any Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Exposure or the component amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, nonappealable order. Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Required Lenders(or such other Lenders as may be required
to give such instructions under Section 9.08) or, in the case of the Collateral
Agent, in accordance with the Pledge and Security Agreement or other applicable
Security Document, and, upon receipt of such instructions from Required
Lenders(or such other Lenders, as the case may be), or in accordance with the
Pledge and Security Agreement or other applicable Security

82



--------------------------------------------------------------------------------



 



Document, as the case may be, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who
may be attorneys for the Loan Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders(or such other
Lenders as may be required to give such instructions under Section 9.08) or, in
the case of the Collateral Agent, in accordance with any applicable Security
Document.
          (c) Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to Events of Default in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any such Default
or Event of Default as may be directed by the Required Lenders in accordance
with ARTICLE VII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.
          8.04. Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Holdings, the Borrower, the Affiliated
Guarantors or any of their Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
for services in connection herewith and otherwise without having to account for
the same to Lenders.
          8.05. Lenders’ Representations, Warranties and Acknowledgment.
(a) Each Lender represents and warrants to the Agents that it has made its own
independent investigation of the financial condition and affairs of Holdings,
the Borrower, the Affiliated Guarantors and their Subsidiaries, without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, in connection with Credit Extensions hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Holdings, the Borrower, the Affiliated Guarantors and their
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any

83



--------------------------------------------------------------------------------



 



such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement
and funding its Term Loan on the Closing Date or by the funding of any new Term
Loans, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such new Term Loans.
          8.06. Right to Indemnity. Each Lender, in proportion to its applicable
Commitment, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees, representatives
and agents of each Agent (each, an “Indemnitee”), to the extent that such
Indemnitee shall not have been reimbursed by any Loan Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Indemnitee in any way relating to or arising
out of this Agreement or the other Loan Documents, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH AGENT; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee’s bad faith, gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final, nonappealable order. If any
indemnity furnished to any Indemnitee for any purpose shall, in the opinion of
such Indemnitee, be insufficient or become impaired, such Indemnitee may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Commitment proportion; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Indemnitee against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
          8.07. Successor Administrative Agent. (a) The Administrative Agent
(and the Collateral Agent as the case may be) may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and the Borrower. Upon
any such notice of resignation, Required Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent (or a successor Collateral Agent as the case may be). If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring the Administrative
Agent (or the retiring Collateral Agent) gives notice of its resignation, then
the retiring Administrative Agent (or the retiring Collateral Agent) may, on
behalf of the Lenders, appoint a successor Administrative Agent (or a successor
Collateral Agent) from among the Lenders. Upon the acceptance of any appointment
as Administrative Agent (or as Collateral Agent) hereunder by a successor

84



--------------------------------------------------------------------------------



 



Administrative Agent (or as Collateral Agent), that successor Administrative
Agent (or that successor Collateral Agent) shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent (or the retiring Collateral Agent) and the retiring
Administrative Agent (or the retiring Collateral Agent) shall promptly (i)
transfer to such successor Administrative Agent (or to such successor Collateral
Agent) all sums, securities and other items of Collateral held under the
Security Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent (or successor Collateral Agent) under the Loan Documents,
and (ii) execute and deliver to such successor Administrative Agent (or such
successor Collateral Agent) such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent (or to such successor
Collateral Agent) of the security interests created under the Security
Documents, whereupon such retiring Administrative Agent (or such retiring
Collateral Agent) shall be discharged from its duties and obligations hereunder.
After any retiring Administrative Agent’s (or any retiring Collateral Agent’s)
resignation hereunder as Administrative Agent (or as Collateral Agent), the
provisions of this ARTICLE VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent (or
Collateral Agent)hereunder.
     (b) Notwithstanding anything herein to the contrary, the Administrative
Agent may assign its rights and duties as Administrative Agent hereunder to an
Affiliate of Silver Point Finance LLC, any other financing source of Silver
Point Finance LLC or Affiliate of Silver Point Finance LLC or to any Lender
without the prior written consent of, or prior written notice to, the Borrower
or the Lenders; provided that the Borrower and the Lenders may deem and treat
such assigning Administrative Agent as Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to the Borrower and the Lenders of such assignment. Upon such assignment
such Affiliate shall succeed to and become vested with all rights, powers,
privileges and duties as Administrative Agent hereunder and under the other Loan
Documents.
     (c) The Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of Section 8.03 and Section 8.06 shall apply to any the Affiliates of
the Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of
Section 8.03 and of Section 8.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification)

85



--------------------------------------------------------------------------------



 



shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
     8.08. Security Documents. (a) Agents under Security Document. Each Lender
hereby further irrevocably authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Guaranty, the
Collateral and the Security Documents. Subject to Section 9.08, without further
written consent or authorization from Lenders, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders(or such other Lenders as may be required to give such consent
under Section 9.08) have otherwise consented, or (ii) release any Guarantor in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.04 or with respect to which Required Lenders(or such other Lenders as
may be required to give such consent under Section 9.08) have otherwise
consented.
     (b) Right to Realize on Collateral and Enforce Security Documents. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Security Document, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent, and (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale.
     8.09. Posting of Approved Electronic Communications. (a) Delivery of
Communications. Each Loan Party hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to such Loan Party that it will,
or will cause its subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or to the Lenders pursuant to the Loan Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing or a notice of issuance of a
Letter of Credit or a conversion or continuation notice, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as

86



--------------------------------------------------------------------------------



 



“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, each Loan Party agrees, and agrees to cause its subsidiaries, to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.
     (b) Platform. Each Loan Party further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).
     (c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NONAPPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
     (d) Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
     (e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
     8.10. Agents and Arrangers. Except as otherwise set forth herein, the Sole
Bookrunner and the Sole Lead Arranger shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement (or any other
Loan Document) other than those

87



--------------------------------------------------------------------------------



 



applicable to all Lenders as such. Without limiting the foregoing, the Sole
Bookrunner and the Sole Lead Arranger shall not have or be deemed to have any
fiduciary relationship with any other Lender. Each Lender acknowledges that it
has not relied, and will not rely, on the Sole
Bookrunner and the Sole Lead Arranger in deciding to enter into this Agreement
and each other Loan Document to which it is a party or in taking or not taking
action hereunder or thereunder.
ARTICLE IX
Miscellaneous
     9.01. Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (a) if to Holdings or the Borrower, to them at Tropicana Casinos and
Resorts, Inc., 740 Center View Blvd., Crestview Hills, KY 41017, Attention of
Chief Financial Officer (Fax No. (859) 578-1190), with copies to Casinos and
Resorts, Inc., 740 Center View Blvd., Crestview Hills, KY 41017, Attention of
General Counsel (Fax No. (859) 578-1190) and Leonard Klingbaum, Kirkland & Ellis
LLP, 153 E. 53rd Street, New York, NY 10022-4611, (Fax No. (212) 446-6460);
     (b) if to the Administrative Agent, to Silver Point Finance, LLC, 2
Greenwich Plaza, 1st Floor, Greenwich, CT 06830, Attention of Arbab Khalid,
Closing Admin, Phone: 203-542-4441, Fax: 203-286-2139 with a copy to Daniel S.
Dokos, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York City NY, 10015,
(Fax No. (212) 310 8007; and
     (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Holdings, the Borrower, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the email address of a
representative of the applicable Person provided from time to time by such
Person.
     9.02. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Borrower or Holdings herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans and
the issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Administrative Agent or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other

88



--------------------------------------------------------------------------------



 



Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not been terminated. The provisions of
Sections 2.15, 2.17, 2.21 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender.
     9.03. Binding Effect. This Agreement shall become effective upon the later
of (a) when it shall have been executed by the Borrower, Holdings, the
Affiliated Guarantors and the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto and (b) the entry of the
First Interim Order.
     9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.
     (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, however, that (i) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans), provided that simultaneous assignments to or by two or more
Affiliates or Related Funds shall be treated as one assignment for purposes of
this minimum assignment requirement if such Affiliates or Related Funds are
managed and advised by the same investment advisor, (ii) the parties to each
such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iii) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to Section 9.04(e), from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.17, 2.21 and 9.05, as well as to
any Fees accrued for its account and not yet paid).

89



--------------------------------------------------------------------------------



 



     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Term Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower, any Subsidiary or any
Affiliated Guarantor or the performance or observance by the Borrower, any
Subsidiary or any Affiliated Guarantor of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Sections 3.05(a) or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest on the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, and a redacted version of the Register
showing the entries with respect to any Lender shall be available for inspection
by such Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 9.04(b), if applicable, and the written consent of the Administrative
Agent and, if required, the Borrower, to such assignment and any applicable tax
forms, the Administrative Agent shall promptly (i) accept such Assignment and

90



--------------------------------------------------------------------------------



 



Acceptance and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 9.04(e).
     (f) Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.15, 2.17 and 2.21 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or Person has an interest, increasing or extending the
Commitments in which such participating bank or Person has an interest or
releasing any Guarantor (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 6.04) or all or substantially
all of the Collateral).
     (g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.19.
     (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the

91



--------------------------------------------------------------------------------



 



Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
     (j) Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.
     (k) In addition to any other assignment permitted pursuant to this
Section 9.04, any Lender may assign and/ or pledge all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its promissory
notes, if any, to secure obligations of such Lender including to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that no Lender, as between the Borrower and
such Lender, shall be relieved of any of its obligations hereunder as a result
of any such assignment and pledge; and provided further that, in no event shall
the applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
     (l) Notwithstanding anything to the contrary in this Section 9.04, no
assignment made nor participation sold shall conflict in any way with applicable
Gaming Laws.
     9.05. Expenses; Indemnity. (a) Holdings, the Borrower and each Loan Party
agrees to pay promptly, and in any event within 2 Business Days after written
demand therefore, (i) all the actual reasonable, documented costs and
out-of-pocket expenses of preparation of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all the costs of
furnishing all opinions by counsel for the Borrower and the other Loan Parties;
(iii) the reasonable and documented fees, out-of pocket expenses and
disbursements of one firm of attorneys per jurisdiction and per practice area to
the Agents in connection with the negotiation, preparation, execution and
administration of the Loan Documents, including the reasonable fees, charges and
out-of-pocket expenses of Weil, Gotshal & Manges, LLP and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrower; (iv) all the actual reasonable, documented
costs and expenses of creating and perfecting Liens in favor of the Collateral
Agent, for the benefit of Secured Parties pursuant hereto, including filing and
recording fees, expenses and amounts owed pursuant to

92



--------------------------------------------------------------------------------



 



Section 2.21, search fees, title insurance premiums and fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Required Lenders may request in respect of the Collateral or
the Liens created pursuant to the Security Documents; (v) all the actual
reasonable, documented costs and fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers whether internal or external;
(vi) all the actual reasonable, documented costs and expenses (including the
reasonable and documented fees, out-of-pockets expenses and disbursements of one
firm of attorneys per jurisdiction and per practice area and of any appraisers,
consultants, advisors and agents reasonably employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (vii) all other actual reasonable, documented costs
and expenses incurred by each Agent in connection with the syndication of the
Loans and Commitments and the negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; (viii) all actual and documented
costs and expenses incurred by the Agents or any Lender, including the fees,
charges and disbursements of advisors for any of the foregoing, incurred in
connection with the enforcement or protection of its rights under the Loan
Documents, or in connection with the Loans made or Letters of Credit issued
hereunder and the collection of the Obligations and (ix) after the occurrence of
a Default or an Event of Default, all actual and documented costs and expenses,
including attorneys’ fees and costs of settlement, incurred by any Agent and any
Lender in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Security Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.
     (b) Holdings and the Borrower agree, jointly and severally, to indemnify
the Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses, including reasonable fees of one firm of
attorneys per jurisdiction and per practice area, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by Holdings, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower, any of the Subsidiaries or any of the Affiliated Guarantors, or any
Environmental Liability related in any way to the Borrower, the Subsidiaries or
the Affiliated Guarantors, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory, or sole negligence of
such Agent or Lender; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee. To the extent
that the undertakings to defend, indemnify, pay

93



--------------------------------------------------------------------------------



 



and hold harmless set forth in this Section 9.05(b) may be unenforceable in
whole or in part because they are violative of any law or public policy, the
applicable Loan Party shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
indemnified liabilities incurred by Indemnitees or any of them.
     (c) To the extent that Holdings and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent or the Collateral Agent
under Section 9.05(a) or 9.05(b) (but without affecting the obligations of
Holdings or the Borrower to make such payment), each Lender severally agrees to
pay to the Administrative Agent or the Collateral Agent, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Term Loans and unused Commitments
at the time.
     (d) To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof. (e) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
     9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at that time and from time to time
thereafter while such Event of Default is subsisting, except to the extent
prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of Holdings or the Borrower against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
     9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE

94



--------------------------------------------------------------------------------



 



INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
     9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings or the Borrower in any case shall entitle Holdings or the Borrower to
any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower, Holdings and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.18, the definition of “Pro Rata
Share”, the provisions of Section 9.04(j) or the provisions of this Section or
release any Guarantor (other than in connection with the sale of such Guarantor
in a transaction permitted by Section 6.04) or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent.
     (c) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in consultation with the Borrower, make changes to
this Agreement without the consent of the Required Lenders that would provide
for the creation of multiple tranches of Term Loans separating funded and
unfunded portions thereof in amounts to be determined by the Administrative
Agent, but only to the extent such changes (i) do not relate to the economic
terms of the Term Loans (including interest rate and Prepayment Premium),
(ii) do

95



--------------------------------------------------------------------------------



 



not reduce the amount of the Total Commitments and (iii) are not otherwise
adverse to the Borrower and its subsidiaries.
     (d) To the extent required by any Gaming Law, the Borrower shall notify all
relevant Gaming Authorities of any amendment to this Agreement or any Loan
Document.
     9.09. Application of Gaming Laws. (a) This Agreement and the other Loan
Documents are subject to Gaming Laws and laws involving the sale and
distribution of liquor (the “Liquor Laws”). Without limiting the foregoing, each
of the Administrative Agent and the Lenders acknowledges that (i) it is subject
to the jurisdiction of the Gaming Authorities or Governmental Authorities
enforcing such Gaming Laws or Liquor Laws (and to be called forward by such
Gaming Authorities or Governmental Authorities), in their discretion, for
licensing, qualification or findings of suitability or to file or provide other
information and (ii) all rights, remedies and powers in or under this Agreement
and the other Loan Documents, including with respect to the Collateral and the
ownership, possession and operation of facilities subject to the jurisdiction of
the Gaming Authorities, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the relevant Gaming Authorities.
     (b) Each of the Administrative Agent and the Lenders agrees to cooperate
with all Gaming Authorities in connection with the provision of such documents
and other information as may be requested by such Gaming Authorities relating to
the Loan Parties or Loan Documents.
     (c) Each of the Administrative Agent and the Lenders acknowledges and
agrees that if the Borrower receives a notice from any applicable Gaming
Authority that a Lender is a Disqualified Lender (and such Lender is notified by
the Borrower and the Administrative Agent in writing of such disqualification),
the Borrower shall have the right to (i) cause such Disqualified Lender to
transfer and assign, without recourse (in accordance with Section 9.04) all of
its interests, rights and obligations in Loans or Commitments or (ii) in the
event that (A) the Borrower is unable to assign such Lender’s Loans or
Commitments after using its best efforts to cause such an assignment and (B) no
Default or Event of Default has occurred and is continuing, prepay such
Disqualified Lender’s Loans and terminate its Commitments; provided, however,
that in the event that a Lender is disqualified by the NJ Commission, the
Disqualified Lender’s Loan may be prepaid regardless of whether a Default or
Event of Default has occurred or is continuing. Notice to such Disqualified
Lender shall be given ten days prior to the required date of assignment or
prepayment, as the case may be, and shall be accompanied by evidence
demonstrating that such transfer or prepayment is required pursuant to Gaming
Laws. Upon receipt of a notice in accordance with the foregoing, the
Disqualified Lender shall cooperate with the Borrower in effectuating the
required assignment or prepayment within the time period set forth in such
notice and, in any event, not to be less than the minimum notice period set
forth in the foregoing sentence. Notwithstanding anything herein to the
contrary, any prepayment of a Disqualified Lender’s Loans pursuant to this
Section 9.09(c) shall be at a price equal to the lesser of (i) an amount equal
to the sum of the principal amount of such Loans and interest at the date such
Lender became a Disqualified Lender (plus any Fees and other amounts accrued for
the account of such Disqualified Lender to the date such Lender became a
Disqualified Lender), (ii) the price at which such Lender acquired its Loans and
interest to the date such Lender became a Disqualified Lender (plus Fees and
other amounts accrued for the account of such Disqualified

96



--------------------------------------------------------------------------------



 



Lender to the date such Lender became a Disqualified Lender), (iii) such lower
price as may be reasonably available in the syndicated loan market for the
assignment of such Loans and (iv) such other amount as may be required by any
such Gaming Authority.
     (d) If during the existence of an Event of Default hereunder or under any
of the other Loan Documents it shall become necessary or, in the opinion of the
Required Lenders, advisable for an agent, supervisor, receiver or other
representative of the Administrative Agent or the Lenders to become licensed or
found qualified under any Gaming Law as a condition of receiving the benefit of
the Collateral encumbered by the Security Documents or other Loan Documents or
to otherwise enforce the rights of the Administrative Agent and the Lenders
under the Loan Documents, the Borrower hereby agrees to consent to the
application for such license or qualification and to execute such further
documents as may be required in connection with the evidencing of such consent.
     (e) For the avoidance of doubt, each of the Administrative Agent and the
Lenders acknowledge that, with respect to any Collateral held in Indiana,
Indiana Code 4-33-4-21 provides that a licensed owner or any other person may
not lease, hypothecate, borrow or loan money against an owner’s license.
Therefore, in no event shall the Collateral include any Indiana gaming license
or any interest therein and each of the Administrative Agent and the Lenders
hereby acknowledge, confirm and agree that they have no interest in, or rights
with respect to, any Indiana gaming license.
     9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     9.11. Entire Agreement. This Agreement, the Fee Letter and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
     9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

97



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.12.
     9.13. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or the Administrative Agent, the Collateral Agent or the
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
     9.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     9.15. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     9.16. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

98



--------------------------------------------------------------------------------



 



     9.17. Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
     9.18. Jurisdiction; Consent to Service of Process. (a) Each of Holdings and
the Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of either (i) the Bankruptcy Court or
(ii) the United States District Court for the Southern District of New York, or
if that court does not have subject matter jurisdiction, in any New York State
court sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower,
Holdings, or their respective properties in the courts of any jurisdiction.
     (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     9.19. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its Affiliates’ officers, directors, trustees, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.19, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, any Subsidiary or any Affiliated Guarantor or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.19. For

99



--------------------------------------------------------------------------------



 



the purposes of this Section, “Information” shall mean all information received
from Holdings or the Borrower and related to Holdings or the Borrower or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a non confidential
basis prior to its disclosure by Holdings or the Borrower; provided that, in the
case of Information received from Holdings or the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.19 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.
     9.20. USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Holdings, the Borrower
and the Subsidiary Guarantors that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies Holdings, the Borrower and the Subsidiary Guarantors, which
information includes the name and address of Holdings, the Borrower and the
Subsidiary Guarantors and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings, the Borrower and the
Subsidiary Guarantors in accordance with the USA PATRIOT Act. IN WITNESS
WHEREOF, the parties hereto have caused this Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.
     9.21. Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates and their respective
Related Funds from time to time may hold investments in, and make other loans
to, or have other relationships with any of the Loan Parties and their
respective Affiliates, including the ownership, purchase and sale of equity
interests in Holdings, the Borrower or the Affiliated Guarantors, and each Loan
Party and each Lender hereby expressly consents to such relationships.

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              TROPICANA ENTERTAINMENT, LLC,
 
       
 
       
 
  by:    
 
  Name:    
 
  Title:    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              TROPICANA ENTERTAINMENT
INTERMEDIATE HOLDINGS, LLC,
 
       
 
       
 
  by:    
 
  Name:    
 
  Title:    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CP LAUGHLIN REALTY, LLC,
 
       
 
       
 
  by:    
 
  Name:    
 
  Title:    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              JMBS CASINO LLC,
 
       
 
       
 
  by:    
 
  Name:    
 
  Title:    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SILVER POINT FINANCE, LLC,
as Administrative and Collateral Agent
 
           
 
  by:   /s/ Zachary M. Zeitlin    
 
           
 
  Name:   Zachary M. Zeitlin    
 
  Title:   Authorized Signatory    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SPCP GROUP, LLC
      by: /s/ Zachary M Zeitlin       Name:   Zachary M Zeitlin      Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SPF CDO I LTD.,
      by: /s/ Zachary M Zeitlin       Name:   Zachary M Zeitlin      Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
TROPICANA ENTERTAINMENT, LLC
ADMINISTRATIVE QUESTIONNAIRE
Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Silver Point as soon as possible, at Fax
No. (203) 286-2139.
LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION :
GENERAL INFORMATION — DOMESTIC LENDING OFFICE:

     
Institution Name:
   
 
   
 
   
Street Address:
   
 
   
 
   
City, State, Zip Code:
   
 
   

GENERAL INFORMATION — EURODOLLAR LENDING OFFICE:

     
Institution Name:
   
 
   
 
   
Street Address:
   
 
   
 
   
City, State, Zip Code:
   
 
   

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

   
CREDIT CONTACTS:
 
Primary Contact:
 
 
Street Address:
 
 
City, State, Zip-Code:
 
 
Phone Number:
 
 
Fax Number:
 
 
Backup Contact:
 
 
 
Street Address:
 
 
City, State, Zip Code:
 
 
Phone Number:
 
 
Fax Number:
 

 



--------------------------------------------------------------------------------



 



TAX WITHHOLDING:

          Nonresident Alien            Y*        N     *Form 4224 Enclosed      
Tax ID Number  

POST-CLOSING ONGOING ADMIN. CONTACTS/NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS — BORROWINGS, PAYDOWNS, FEES, ETC.

     
Contact:
   
 
   
 
   
Street Address:
   
 
   
 
   
City, State, Zip Code:
   
 
   
 
   
Phone Number:
   
 
   
 
   
Fax Number:
   
 
   

PAYMENT INSTRUCTIONS:

     
Name of Bank to which funds are to be transferred:
   
 
   
 
     

     
Routing Transit/ABA number of Bank to which funds are to be transferred:
   
 
   

     
Name of Account, if applicable:
   
 
   
 
   
Account Number:
   
 
   
 
   
Additional information:
   

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

     
Name:
   
 
   
 
   
Street Address:
   
 
   
 
   
City, State, Zip Code:
   
 
   

2



--------------------------------------------------------------------------------



 



It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Silver
Point.

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Senior Secured Superpriority Debtor In Possession
Credit Agreement dated as of May 5, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tropicana
Entertainment, LLC, formerly known as Wimar OpCo, LLC, a Delaware limited
liability company, as a debtor and a debtor in possession under Chapter 11 of
the Bankruptcy Code, (the “Borrower”), Tropicana Entertainment Intermediate
Holdings, LLC, formerly known as Wimar OpCo Intermediate Holdings, LLC, a
Delaware limited liability company, as a debtor and a debtor in possession under
Chapter 11 of the Bankruptcy Code, (“Holdings”) CP Laughlin Realty, LLC, a
Delaware limited liability company, as a debtor and a debtor in possession under
Chapter 11 of the Bankruptcy Code, (“CP Laughlin”), JMBS Casino LLC, a
Mississippi limited liability company, as a debtor and a debtor in possession
under Chapter 11 of the Bankruptcy Code, (“Jubilee”), the Lenders (as defined
therein), and Silver Point Finance, LLC, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meanings.
     1. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes, from the Assignor, effective as of the Effective Date set forth below
(but not prior to the registration of the information contained herein in the
Register pursuant to Section 9.04(e) of the Credit Agreement), the interests set
forth below (the “Assigned Interest”) in the Assignor’s rights and obligations
under the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts and percentages set forth below of (i) the Commitments
of the Assignor on the Effective Date and (ii) the Loans owing to the Assignor
which are outstanding on the Effective Date. Each of the Assignor and the
Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.
     2. This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in Section 2.21(e)
of the Credit Agreement, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and all applicable tax forms and (iii) if required
by Section 9.04(b) of the Credit Agreement, a processing and recordation fee of
$3,500.
     3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



Date of Assignment:
Legal Name of Assignor (“Assignor”):
Legal Name of Assignee (“Assignee”):
Assignee’s Address for Notices:
Effective Date of Assignment (“Effective Date”):

         
 
      Percentage Assigned (set
 
      forth, to at least 8 decimals, as
 
      a percentage of the facility and
 
      the aggregate Loans and
Loan/Commitments
 
Principal Amount Assigned1
 
Commitment of all Lenders)
 
  $   %

[Remainder of page intentionally left blank]
 

1   Amount assigned is governed by Section 9.04(b) of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR

            [NAME OF ASSIGNOR]
      By:           Name:           Title:      

ASSIGNEE

            [NAME OF ASSIGNEE]
      By:           Name:           Title:        

Consented to and Accepted:
SILVER POINT FINANCE, LLC,
as Administrative Agent,

                  By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF
BORROWING REQUEST
Silver Point Finance, LLC, as Administrative Agent for
 the Lenders referred to below,
2 Greenwich Plaza
1st Floor
Greenwich, CT 06830
Attention: Arnab Khalid, Closing Admin
[DATE]1
Ladies and Gentlemen:
          The undersigned, Tropicana Entertainment, LLC, formerly known as Wimar
OpCo, LLC, a Delaware limited liability company, as a debtor and a debtor in
possession under Chapter 11 of the Bankruptcy Code, (the “Borrower”), refers to
the Senior Secured Superpriority Debtor In Possession Credit Agreement dated as
of May 5, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Tropicana
Entertainment Intermediate Holdings, LLC, formerly known as Wimar OpCo
Intermediate Holdings, LLC, a Delaware limited liability company, as a debtor
and a debtor in possession under Chapter 11 of the Bankruptcy Code, (“Holdings”)
CP Laughlin Realty, LLC, a Delaware limited liability company, as a debtor and a
debtor in possession under Chapter 11 of the Bankruptcy Code, (“CP Laughlin”),
JMBS Casino LLC, a Mississippi limited liability company, as a debtor and a
debtor in possession under Chapter 11 of the Bankruptcy Code, (“Jubilee”), the
Lenders (as defined therein), and Silver Point Finance, LLC, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”) for the Lenders. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
          The Borrower hereby gives the Administrative Agent notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the terms on
which such Borrowing is requested to be made:

     
(A) Type of Borrowing2
                                          

 

1   Administrative Agent must be notified by telephone (with such telephonic
notification to be confirmed promptly by hand delivery or fax) (a) in the case
of an ABR Term Loan, not later than 10:00 a.m., New York City time one Business
Day before a proposed Borrowing and (b) in the case of a Eurodollar Borrowing,
not later than 10:00 a.m., New York City time, three (3) Business Days before a
proposed Borrowing.

 



--------------------------------------------------------------------------------



 



     
(B) Date of Borrowing
   
(which shall be a Business Day)
   
 
   
 
   
(C) Account Number and Location
   
 
   
 
   
(D) Principal Amount of Borrowing
   
 
   
 
   
(E) Interest period3
   
 
   

          The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of the Borrowing requested above, the
matters specified in Sections 2.04, 4.01(b) and 4.01(c) of the Credit Agreement
shall have been satisfied.

            TROPICANA ENTERTAINMENT, LLC,
      by:               Name:           Title:      

 

2   Specify whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.   3   The initial Interest Period applicable to a LIBO Rate Borrowing
shall be subject to the definition of “Interest Period”.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
ISSUANCE NOTICE
[Issuer], as an Issuer
under the Credit Agreement referred to below
Silver Point Finance, LLC, as Administrative Agent for
    the Lenders referred to below,
2 Greenwich Plaza
1st Floor
Greenwich, CT 06830
Attention: Arnab Khalid, Closing Admin
[Date]
Attention:
            Re:   Tropicana Entertainment, LLC
          The undersigned, Tropicana Entertainment, LLC, formerly known as Wimar
OpCo, LLC, a Delaware limited liability company, as a debtor and a debtor in
possession under Chapter 11 of the Bankruptcy Code, (the “Borrower”), refers to
the Senior Secured Superpriority Debtor In Possession Credit Agreement dated as
of May 5, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Tropicana
Entertainment Intermediate Holdings, LLC, formerly known as Wimar OpCo
Intermediate Holdings, LLC, a Delaware limited liability company, as a debtor
and a debtor in possession under Chapter 11 of the Bankruptcy Code, (“Holdings”)
CP Laughlin Realty, LLC, a Delaware limited liability company, as a debtor and a
debtor in possession under Chapter 11 of the Bankruptcy Code, (“CP Laughlin”),
JMBS Casino LLC, a Mississippi limited liability company, as a debtor and a
debtor in possession under Chapter 11 of the Bankruptcy Code, (“Jubilee”), the
Lenders (as defined therein), and Silver Point Finance, LLC, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”) for the Lenders. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.23 of the Credit Agreement that the undersigned requests the issuance
of a Letter of Credit in the form of a standby letter of credit for the benefit
of [Beneficiary], in the amount of [$___], to be issued on ___, ___(the “Issue
Date”) and having an expiration date of ___, ___.

1



--------------------------------------------------------------------------------



 



          The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the Issue Date, the matters specified in
Sections 2.04, 4.01(b) and 4.01(c) of the Credit Agreement shall have been
satisfied.

            TROPICANA ENTERTAINMENT, LLC,
      by:               Name:           Title:      

2